Exhibit 10.4

 

PROMISSORY NOTE

 

$500,000.00 April 30, 2018

 

FOR VALUE RECEIVED, SHIFT8 NETWORKS, INC., d/b/a Synergy Telecom, a Texas
corporation, and T3 COMMUNICATIONS, INC., a Florida Corporation, (collectively
“Debtors”), unconditionally promise to pay to the order of THERMO COMMUNICATIONS
FUNDING, LLC, a Delaware limited liability company (together with its successors
and assigns, “Lender”), without setoff, at its offices at 639 Loyola Avenue,
Suite 2565, New Orleans, Louisiana (Orleans Parish) 70113, or at such other
place as may be designated by Lender, the principal amount of FIVE HUNDRED
THOUSAND DOLLARS AND NO/100 DOLLARS ($500,000.00), or so much thereof as may be
advanced from time to time in immediately available funds, together with
interest computed daily on the outstanding principal balance hereunder, at an
annual interest rate (the “Rate”), and in accordance with the payment schedule
indicated below. This PROMISSORY NOTE (this “Note”) is executed pursuant to and
evidences a Loan funded and to be funded by Lender under that certain LOAN AND
SECURITY AGREEMENT dated as of even date herewith (the “Effective Date”),
between Debtor and Lender (as amended, restated or otherwise modified from time
to time, the “Loan Agreement”), to which reference is made for a statement of
the collateral, rights and obligations of Debtor and Lender in relation thereto,
but neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Debtor to pay
unpaid principal of and interest on this Note when due. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Loan Agreement.

 

1.  Rate. Prior to the Maturity Date or an Event of Default, the Rate shall be
the LESSER of (a) the MAXIMUM RATE, or (b) PRIME PLUS FIVE and ONE QUARTER
PERCENT (5.25%), ADJUSTED QUARTERLY ON THE FIRST DAY OF EACH CALENDAR QUARTER.
However, notwithstanding the foregoing; (i) the Rate will never be less than
NINE AND A HALF PERCENT (9.5%) per annum; and (ii) from and after the Maturity
Date, the Rate shall be the Maturity Rate. Notwithstanding any provision of this
Note or any other agreement or commitment between Debtor and Lender, whether
written or oral, express or implied, Lender shall never be entitled to charge,
receive or collect, nor shall amounts received hereunder be credited so that
Lender shall be paid, as interest a sum greater than interest at the Maximum
Rate. It is the intention of the parties that this Note, and all instruments
securing the payment of this Note or executed or delivered in connection
therewith, shall comply with applicable law. If Lender ever contracts for,
charges, receives or collects anything of value which is deemed to be interest
under applicable law, and if the occurrence of any circumstance or contingency,
whether acceleration of maturity of this Note, prepayment of this Note, delay in
advancing proceeds of this Note or any other event, should cause such interest
to exceed the Maximum Rate, any amount which exceeds interest at the Maximum
Rate shall be applied to the reduction of the unpaid principal balance of this
Note or any other Indebtedness, and if this Note and such other Indebtedness are
paid in full, any remaining excess shall be paid to Debtor. In determining
whether the interest exceeds interest at the Maximum Rate, the total amount of
interest shall, to the extent permitted by applicable law, be spread, prorated
and amortized throughout the entire term of this Note until its payment in full.
The term “Maximum Rate” as used in this Note means the maximum nonusurious rate
of interest per annum permitted by whichever of applicable United States federal
law or Louisiana law permits the higher interest rate, including to the extent
permitted by applicable law, any amendments thereof hereafter or any new law
hereafter coming into effect to the extent a higher Maximum Rate is permitted
thereby. If at any time the Rate shall exceed the Maximum Rate, the Rate shall
be automatically limited to, and remain at, the Maximum Rate until the total
amount of interest accrued hereunder equals the amount of interest which would
have accrued if there had been no limitation to the Maximum Rate. The term
“Prime” as used in this Note means the Prime Rate for the U.S. as published in
the “Money Rates” section of the Wall Street Journal. In the event the Prime
Rate is published as a range of rates, the highest rate in the quoted range
shall be the “Prime.” The Prime is not necessarily the lowest rate charged by
Lender for any particular class of borrowers or credit extensions. If the Index
becomes unavailable during the term of this Note, Lender may designate a
substitute index by notice to Debtor.

 

2. Accrual Method. Interest on the Indebtedness evidenced by this Note shall be
computed on the basis of a THREE HUNDRED SIXTY (360) day year and shall accrue
on the actual number of days elapsed for any whole or partial month in which
interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided herein.

 

PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 1
THERMO COMMUNICATIONS FUNDING LLC – Shift8/T3
PD..3

 

 

 

3.  Payment Schedule. Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (a)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Debtor shall be obligated to Lender or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (b) the payment of accrued
but unpaid interest hereon, and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder. If an Event of Default
exists, then Lender may, at the sole option of Lender, apply any such payments,
at any time and from time to time, to any of the items specified in clauses (a),
(b) or (c) above without regard to the order of priority otherwise specified
herein and any application to the outstanding principal balance hereof may be
made in either direct or inverse order of maturity. If any payment of principal
or interest on this Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The outstanding principal balance of this Note shall be due and
payable on the EARLIEST of (i) the acceleration of the Indebtedness pursuant to
the terms of the Loan Documents; or (ii) April 30, 2020 (the EARLIEST of such
date being, the “Maturity Date”). Accrued and unpaid interest on the outstanding
principal balance of this Note shall be due and payable monthly commencing on
May 30, 2018 and continuing on the SAME day of each calendar month thereafter
(or if no corresponding date shall exist in any calendar month, on the LAST day
of such calendar month) and on the Maturity Date. Debtor may borrow, repay and
reborrow hereunder at any time, up to a maximum aggregate amount outstanding at
any one time equal to the principal amount of this Note, provided that Debtor is
not in Default and that the borrowings hereunder do not exceed the Borrowing
Base1 or other limitation on borrowings by Debtor. Lender shall incur no
liability for its refusal to advance funds based upon its determination that any
conditions of such further advances have not been met. Lender’s records of the
amounts borrowed from time to time shall be conclusive proof thereof absent
manifest error. Lender and Debtor expressly agree that Chapter 346 of the Act
shall not apply to this Note or to any advances under this Note and that neither
this Note nor any such advances shall be governed by or subject to the
provisions of such Chapter in any manner whatsoever.

 

4.  Waivers, Consents and Covenants. DEBTOR, ANY INDORSER OR GUARANTOR HEREOF,
AND EACH OF THEM JOINTLY AND SEVERALLY: (A) WAIVES PRESENTMENT, DEMAND, PROTEST,
NOTICE OF DEMAND, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OF
MATURITY, NOTICE OF PROTEST, NOTICE OF NONPAYMENT, NOTICE OF DISHONOR, AND ANY
OTHER NOTICE REQUIRED TO BE GIVEN UNDER THE LAW IN CONNECTION WITH THE DELIVERY,
ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE, ANY INDORSEMENT OR
GUARANTY OF THIS NOTE, OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENTS NOW OR HEREAFTER EXECUTED IN CONNECTION WITH
ANY OBLIGATION OF DEBTOR TO LENDER; (B) CONSENTS TO ALL DELAYS, EXTENSIONS,
RENEWALS OR OTHER MODIFICATIONS OF THIS NOTE OR THE LOAN DOCUMENTS AS MAY BE
AGREED IN WRITING BY DEBTOR AND LENDER, OR WAIVERS OF ANY TERM HEREOF OR OF THE
LOAN DOCUMENTS, OR RELEASE OR DISCHARGE BY LENDER OF ANY DEBTOR OR GUARANTOR, OR
RELEASE, SUBSTITUTION OR EXCHANGE OF ANY SECURITY FOR THE PAYMENT HEREOF, OR THE
FAILURE TO ACT ON THE PART OF LENDER, OR ANY INDULGENCE SHOWN BY LENDER (WITHOUT
NOTICE TO OR FURTHER ASSENT FROM DEBTOR OR GUARANTOR); (C) AGREES THAT NO SUCH
ACTION, FAILURE TO ACT OR FAILURE TO EXERCISE ANY RIGHT OR REMEDY BY LENDER
SHALL IN ANY WAY AFFECT OR IMPAIR THE OBLIGATIONS OF DEBTOR OR GUARANTOR OR BE
CONSTRUED AS A WAIVER BY LENDER OF, OR OTHERWISE AFFECT, ANY OF LENDER’S RIGHTS
UNDER THIS NOTE, UNDER ANY INDORSEMENT OR GUARANTY OF THIS NOTE OR UNDER ANY OF
THE LOAN DOCUMENTS; AND (D) AGREES TO PAY, ON DEMAND, ALL COSTS AND EXPENSES OF
COLLECTION OR DEFENSE OF THIS NOTE OR OF ANY INDORSEMENT OR GUARANTY HEREOF
AND/OR THE ENFORCEMENT OR DEFENSE OF LENDER’S RIGHTS WITH RESPECT TO, OR THE
ADMINISTRATION, SUPERVISION, PRESERVATION, OR PROTECTION OF, OR REALIZATION
UPON, ANY PROPERTY SECURING PAYMENT HEREOF, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES, INCLUDING FEES RELATED TO ANY SUIT, MEDIATION OR
ARBITRATION PROCEEDING, OUT OF COURT PAYMENT AGREEMENT, TRIAL, APPEAL,
BANKRUPTCY PROCEEDINGS OR OTHER PROCEEDING, IN SUCH AMOUNT AS MAY BE DETERMINED
REASONABLE BY ANY ARBITRATOR OR COURT, WHICHEVER IS APPLICABLE.



 



 

1 Lower case the term Borrowing Base is transaction does not use a borrowing
base concept.

 



PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 2
THERMO COMMUNICATIONS FUNDING LLC – Shift8/T3
PD..3

 

 

 

5.  Make-Whole Provision. Debtor may prepay the unpaid principal balance of this
Note by paying, in addition to the entire unpaid principal amount, all accrued
interest and fees and any other sums due Lender at the time of prepayment, PLUS
the Make Whole Payment. The Make Whole Payment is Four Percent (4.00%) of the
Pro Rata Portion. “Pro Rata Portion” is the number obtained by multiplying (i)
the sum of $500,000.00, by (ii) (1) the remaining number of months until the
SECOND (2nd) anniversary of the Effective Date, divided by (2) TWENTY-FOUR (24).
No make-whole payment shall be due and payable if prepayment is made within
THIRTY (30) days of the SECOND (2nd) anniversary of the Effective Date.

 

6.  Remedies Upon Default. Whenever there is an Event of Default the entire
balance outstanding hereunder and all other obligations of any Debtor or
Guarantor to Lender (however acquired or evidenced) shall, at the option of
Lender, become immediately due and payable and any obligation of Lender to
permit further borrowing under this Note shall immediately cease and terminate.
From and after (a) an Event of Default, or (b) the Maturity Date (whether by
acceleration or otherwise), the Rate on the unpaid principal balance of this
Note shall be increased at Lender’s discretion up to the MAXIMUM RATE (the
“Maturity Rate”). The provisions herein for a Maturity Rate (a) shall not be
deemed to extend the time for any payment hereunder or to constitute a “grace
period” giving Debtor or Guarantor a right to cure any default, and (b) shall be
deemed the contract rate of interest applicable to the outstanding principal
balance of the Note from and after the occurrence of one of the events set forth
in this Section. At Lender’s option, any accrued and unpaid interest, fees or
charges may, for purposes of computing and accruing interest on a daily basis
after the due date of this Note or any installment thereof, be deemed to be a
part of the principal balance, and interest shall accrue on a daily compounded
basis after such date at the Maturity Rate provided in this Note until the
entire outstanding balance of principal and interest is paid in full. Upon an
Event of Default, Lender is hereby authorized at any time, at its option and
without notice or demand, to set off and charge against any deposit accounts of
any Debtor (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of Debtor), which at any time shall come into the possession or
custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.

 

7.  Waiver. The failure at any time of Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender’s rights under this Note. No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Debtor or
Guarantor to Lender in any other respect at any other time.

 

8.  Applicable Law. Debtor agrees that this Note shall be deemed to have been
made in the State of Louisiana at Lender’s address indicated at the beginning of
this Note and shall be governed by, and construed in accordance with, the laws
of the State of Louisiana and is performable in the City and Parish of Louisiana
indicated at the beginning of this Note.

 

9.  Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

10. Binding Effect. This Note shall be binding upon and inure to the benefit of
Debtor and Lender and their respective successors, assigns, heirs and personal
representatives, provided, however, that no obligations of Debtor hereunder can
be assigned without prior written consent of Lender.

 

PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 3
THERMO COMMUNICATIONS FUNDING LLC – Shift8/T3
PD..3

 

 

 

11. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.

 

12. COMMERCIAL PURPOSE. DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS OF THIS
LOAN ARE TO BE USED FOR BUSINESS, COMMERCIAL OR AGRICULTURAL PURPOSES. DEBTOR
ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY, ALL TERMS
AND CONDITIONS OF THIS NOTE.

 

13. Collection. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Debtor agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees.

 

14. Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.

 

15. Notice of Balloon Payment. At maturity (whether by acceleration or
otherwise), Debtor must repay the entire principal balance of this Note and
unpaid interest then due. Lender is under no obligation to refinance the
outstanding principal balance of this Note (if any) at that time. Debtor will,
therefore, be required to make payment out of other assets Debtor may own; or
Debtor will have to find a lender willing to lend Debtor the money at prevailing
market rates, which may be higher than the interest rate on the outstanding
principal balance of this Note. If any Guarantor has guaranteed payment of this
Note, Guarantor may be required to perform pursuant to the provisions of the
Guaranty.

 

16. Statement of Unpaid Balance. At any time and from time to time, Debtor will
furnish promptly, upon the request of Lender, a written statement or affidavit,
in form satisfactory to Lender, stating the unpaid balance of the Loan evidenced
by this Note and that there are no offsets or defenses against full payment of
the Loan evidenced by this Note and the terms hereof, or if there are any such
offsets or defenses, specifying them.

 

17. Waiver Of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
DEBTOR AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. DEBTOR (A)   CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)   ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO EXTEND THE LOAN AND EXECUTE THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 

 

NOTICE OF FINAL AGREEMENT

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



 



 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 4
THERMO COMMUNICATIONS FUNDING LLC – Shift8/T3
PD..3

 

 

 

EXECUTED as of the Effective Date, at New Orleans, Louisiana.

 

DEBTOR: ADDRESS:     DEBTOR: ADDRESS:     SHIFT8 NETWORKS, INC.

1600 NE Loop 410, Suite 126

San Antonio, TX 78209

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  

 

DEBTOR: ADDRESS:     T3 COMMUNICATIONS, INC.

2401 First Street, Suite 300

Fort Myers, FL 33901

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  

 

GUARANTOR: ADDRESS:     DIGERATI TECHNOLOGIES, INC.

1600 NE Loop 410, Suite 126

San Antonio, TX 78209

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  

 



GUARANTOR: ADDRESS:     T3 ACQUISITION, INC.

1600 NE Loop 410, Suite 126

San Antonio, TX 78209

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  

 

GUARANTOR: ADDRESS:     SHIFT8 TECHNOLOGIES, INC.

1600 NE Loop 410, Suite 126

San Antonio, TX 78209

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  

 



GUARANTOR: ADDRESS:     Arthur L. Smith

1600 NE Loop 410,
San Antonio, TX 78209

 

By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: President/CEO  



 

PROMISSORY NOTE (REVOLVING CREDIT FACILITY) – PAGE 5
THERMO COMMUNICATIONS FUNDING LLC – Shift8/T3


 

 

 



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (including all schedules, exhibits and
appendices attached or otherwise identified therewith, as amended, modified or
restated from time to time, this “Agreement”) dated as of April 30, 2018 (the
“Effective Date”), is between (a) THERMO COMMUNICATIONS FUNDING, LLC, a Delaware
limited liability company (together with its successors and assigns, “Lender”),
(b) SHIFT8 NETWORKS, INC., d/b/a Synergy Telecom, a Texas corporation, and T3
COMMUNICATIONS, INC., a Florida Corporation, (collectively “Debtors”), and (c)
each Person identified as a Guarantor on the signature page hereto.

 

RECITALS

 

WHEREAS, Debtors (a) have determined that Debtors will benefit specifically and
materially from the Credit Facility contemplated by this Agreement, and (b) have
requested and bargained for the structure, terms and obligations set forth in
the Loan Documents.

 

WHEREAS, Lender is willing to make the Credit Facility available upon and
subject to the provisions, terms and conditions set forth in the Loan Documents.

 

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.  Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto, and in any other Loan Documents made or delivered pursuant to
this Agreement, the following terms will have the meanings given such terms in
this Section 1 or in the provisions, sections or recitals herein:

 

“Advance” means any advance under the Credit Facility, which advance shall be
part of the Loan.

 

“Advance Request Form” means a certificate or other communication, substantially
in the form of Exhibit A attached hereto, properly completed and signed or
authorized by a Responsible Officer of Debtor requesting an Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Borrowing Base” means, as of any date, a sum equal to EIGHTY PERCENT (85.00%)
of the amount of Debtors’ collective Eligible Accounts; provided, however,
Lender shall have the right to create and adjust eligibility standards and
related reserves from time to time in its sole discretion with respect to
Debtors’ Eligible Accounts.

 

“Borrowing Base Certificate” means, as of any date of preparation, a
certificate, substantially the form of Exhibit B, prepared by and certified by a
Responsible Officer

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which the banks in New Orleans, Louisiana are authorized or required to close.

 

“Collateral” means:

 

(a) All present and future accounts, chattel paper (including electronic chattel
paper), commercial tort claims, commodity accounts, commodity contracts, deposit
accounts, documents, financial assets, general intangibles, health care
insurance receivables, instruments, Intellectual Property, investment property,
letters of credit, letter of credit rights, payment intangibles, securities,
security accounts and security entitlements now or hereafter owned, held or
acquired.

 

LOAN AND SECURITY AGREEMENT – PAGE 1

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(b) All present and hereafter acquired inventory and goods (including without
limitation, all raw materials, work in process and finished goods) held,
possessed, owned, held on consignment or held for sale, lease, return or to be
furnished under contracts of services, in whole or in part, wherever located.

 

(c) All equipment and fixtures of whatsoever kind and character now or hereafter
possessed, held, acquired, leased or owned, together with all replacements,
accessories, additions, substitutions and accessions to all of the foregoing,
and all records relating in any way to the foregoing.

 

(d) All books, records, data, plans, manuals, computer software, computer tapes,
computer systems, computer disks, computer programs, source codes and object
codes containing any information pertaining directly or indirectly to the
Collateral and all rights to retrieve data and other information pertaining
directly or indirectly to the Collateral from third parties.

 

The term “Collateral,” as used herein, shall also include (a) any other property
or assets, real or personal, tangible or intangible, now existing or hereafter
acquired, of any Debtor that may at any time be or become subject to a security
interest or Lien in favor of Lender as security for the Indebtedness; and (b)
all SUPPORTING OBLIGATIONS, PRODUCTS and PROCEEDS of all of the foregoing
(including without limitation, insurance payable by reason of loss or damage to
the foregoing property) and any property, assets securities, guaranties or
monies of Debtors which may at any time come into the possession of Lender. The
designation of proceeds does not authorize Debtors to sell, transfer or
otherwise convey any of the foregoing property except as authorized in this
Agreement.

 

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, prepared by and certified by a Responsible Officer.

 

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization or certificate of formation and operating
agreement or regulations; and (g) in the case of any other entity, its
organizational and governance documents and agreements.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Collections” means, with respect to any account receivable, all cash
collections and other cash proceeds of such account receivable.

 

“Credit Facility” means the Revolving Credit Facility.

 

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of property, assets or services, except trade accounts payable of
such Person arising in the ordinary course of business; (d) all capitalized
lease obligations of such Person; (e) all debt or other obligations of others
guaranteed by such Person; (f) all obligations secured by a Lien existing on
property or assets owned by such Person, whether or not the obligations secured
thereby have been assumed by such Person or are non-recourse to the credit of
such Person; (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person; (h) any repurchase obligation or liability of
a Person with respect to accounts, chattel paper or notes receivable sold by
such Person; (i) any liability under a sale and leaseback transaction that is
not a capitalized lease obligation; (j) any obligation under any so-called
“synthetic leases;” (k) any obligation arising with respect to any other
transaction that is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheets of a Person; (l) all payment and
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; (m) all liabilities of such Person in respect of unfunded
vested benefits under any Plan; (n) all Hedge Obligations of such Person; and
(o) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interests in such Person or
any other Person, valued, in the case of redeemable preferred stock interests,
at the greater of its voluntary or involuntary liquidation preference plus all
accrued and unpaid dividends.

 

LOAN AND SECURITY AGREEMENT – PAGE 2

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

“Default” means any Event of Default or event which with notice and/or the
passage of time would be an Event of Default.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Eligible Accounts” means, as of any date of determination thereof, all accounts
receivable of Debtor (net of service charges, interest and finance fees) created
in the ordinary course of business that are acceptable to Lender in its sole
discretion in which Lender has a perfected, FIRST (1st) priority Lien and
satisfy the following conditions:

 

(a) The account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

 

(b) The account has not been outstanding for more than NINETY (90) days past the
original date of invoice;

 

(c) The account does not represent a commission and the account was created in
connection with (i) the sale of goods by Debtor in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by the account debtor, or (ii) the performance of
services by Debtor in the ordinary course of business and such services have
been completed and accepted by the account debtor;

 

(d) The account arises from an enforceable contract, the performance of which
has been completed by Debtor;

 

(e) The account does not arise from the sale of any good that is from a bonded
contract or is on a bill-and-hold, bartered, advance, pre-bill, progress,
guaranteed sale, sale-or-return, sale on approval, consignment, or any other
repurchase or return basis;

 

(f) Debtor has good and indefeasible title to the account and the account is not
subject to any Lien except Liens in favor of Lender;

 

(g) The account does not arise out of a contract with or order from, an account
debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by Debtor to Lender in and to such account;

 

(h) The account is not subject to any retainage, setoff, counterclaim, defense,
dispute, recoupment, or adjustment other than normal discounts for prompt
payment;

 

(i) The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

 

LOAN AND SECURITY AGREEMENT – PAGE 3

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(j) The account is not evidenced by chattel paper or an instrument;

 

(k) No default exists under the account by any party thereto;xx

 

(l) The account debtor has not returned or refused to retain, or otherwise
notified Debtor of any dispute concerning, or claimed nonconformity of, any of
the goods from the sale of which the account arose;

 

(m) The account is not owed by an Affiliate, employee, officer, director or
shareholder of Debtor or any of its Subsidiaries;

 

(n) The account is payable in Dollars by the account debtor;

 

(o) The account is not owed by an account debtor whose accounts Lender in its
sole discretion has chosen to exclude from Eligible Accounts;

 

(p) The account debtor is domiciled in the United States of America;

 

(q) No more than TWENTY FIVE PERCENT (25.00%) of the aggregate balances then
outstanding on all accounts owed by such account debtor and its Affiliates to
Debtor and its Subsidiaries are more than NINETY (90) days past the dates of
their original invoices;

 

(r) If the account debtor is the United States of America or any department,
agency, or instrumentality thereof, the Federal Assignment of Claims Act of
1940, shall have been complied with;

 

(s) The aggregate of all accounts owed by the account debtor and its Affiliates
to which the account relates does not exceed THIRTY PERCENT (30.00%) of all
accounts owed by all of Debtor’s and its Subsidiaries’ account debtors
(provided, however, that if such aggregate exceeds such percentage of all
Accounts, only such excess shall be ineligible); and

 

(t) The account is otherwise acceptable in the Permitted Discretion of Lender.

 

The amount of the Eligible Accounts owed by an account debtor to Debtor shall be
reduced by the amount of all “contra accounts” and other obligations owed by
Debtor to such account debtor. Lender may, at any time in its Permitted
Discretion, determine that the Dollar amount of Eligible Accounts collectable by
Debtor is reduced or diluted as a result of discounts or rebates granted by
Debtor, returned, rejected or disputed goods or services, or such other reasons
or factors as Lender deems applicable.

 

“Event of Default” has the meaning set forth in Section 11.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantor” means any Person, whether one or more, who from time to time
guarantees all or any part of the Indebtedness as set forth in an executed
Guaranty.

 

LOAN AND SECURITY AGREEMENT – PAGE 4

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

“Guaranty” means a GUARANTY AGREEMENT and/or LIMITED RECOURSE GUARANTY
AGREEMENT, whether one or more, executed by Guarantor (as the same may be
amended, restated or modified from time to time).

 

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement.

 

“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedge Agreement, whether actual or contingent, due or to become due and
existing or arising from time to time.

 

“Indebtedness” means (a) all indebtedness, obligations and liabilities of Debtor
to Lender of any kind or character, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, and regardless of whether
such indebtedness, obligations and liabilities may, prior to their acquisition
by Lender, be or have been payable to or in favor of a third party and
subsequently acquired by Lender (it being contemplated that Lender may make such
acquisitions from third parties), including without limitation all indebtedness,
obligations and liabilities of Debtor to Lender now existing or hereafter
arising under (i) the Note, this Agreement, the other Loan Documents or any
draft, acceptance, guaranty, endorsement, letter of credit, assignment,
purchase, overdraft, discount or indemnity agreement, or (ii) the Hedge
Obligations under any Hedge Agreement (including related confirmations and
schedules) between Debtor and Lender or any Affiliate of Lender now existing or
hereafter entered into, (b) all accrued but unpaid interest on any of the
indebtedness described in (a) above, (c) all obligations of Debtor and Guarantor
to Lender under the Loan Documents, (d) all costs and expenses incurred by
Lender in connection with the collection and administration of all or any part
of the indebtedness and obligations described in (a), (b) and (c) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including without limitation
all reasonable attorneys’ fees, and (e) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (a), (b),
(c) and (d) above.

 

“Intellectual Property” means the copyrights, copyright licenses, patents,
patent licenses, trademarks and trademark licenses now owned or hereafter
acquired by Debtor.

 

“Lender’s Counsel” is defined on the signature pages hereto.

 

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

 

“Loan Documents” means this Agreement, the Note, the Guaranty, and the other
agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining to the Loan.

 

“Loan” means all Advances (whether one or more) under the Credit Facility as
established pursuant to the Loan Documents from time to time.

 

LOAN AND SECURITY AGREEMENT – PAGE 5

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

“Lockbox Account” means the lockbox account established under Section 2(e).

 

“Material Adverse Effect” means any act, event, condition, or circumstance which
would materially and adversely affect: (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Debtor or Guarantor; (b) the ability of Debtor or Guarantor to
perform its obligations under any Loan Document to which it is a party; or (c)
the legality, validity, binding effect or enforceability against Debtor or
Guarantor of any Loan Document to which it is a party.

 

“Note” means, collectively, any promissory note evidencing all or part of the
Indebtedness from time to time (as any such promissory note may be amended,
modified or restated from time to time).

 

“Permitted Discretion” means, with respect to Lender, a determination made in
the exercise of Lender’s commercially reasonable (from the perspective of a
secured Lender) business judgment.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes,
assessments or governmental charges or levies not yet due and payable or Liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; (b) Liens in respect of property of a
Person imposed by law which were incurred in the ordinary course of business and
which have not arisen to secure Debt for borrowed money, such as carriers’,
materialmen’s, warehousemen’s and mechanics’ Liens, statutory and common law
landlord’s Liens, and other similar Liens arising in the ordinary course of
business, and which either (i) do not in the aggregate materially detract from
the value of such property or materially impair the use thereof in the operation
of the business of a Person, or (ii) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject to such Lien; (c) Liens created by or
pursuant to the Loan Documents; (d) Liens in existence on the Effective Date
which are listed, and the property subject thereto described, in Schedule II,
without giving effect to any extensions or renewals thereof; (e) Liens arising
from judgments, decrees, awards or attachments in circumstances not constituting
an Event of Default; (f) Liens (i) incurred or deposits made in the ordinary
course of business in connection with general insurance maintained by a Person,
(ii) incurred or deposits made in the ordinary course of business of a Person in
connection with workers’ compensation, unemployment insurance and social
security, (iii) to secure the performance by any Person of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) to the extent incurred in the
ordinary course of business, and (iv) to secure the performance by a Person of
leases of real property, to the extent incurred or made in the ordinary course
of business consistent with past practices; (g) licenses, sublicenses, leases or
subleases granted to third Persons in the ordinary course of business not
interfering in any material respect with the business of a Person; (h)
easements, rights-of-way, restrictions, minor defects or irregularities in
title, encroachments and other similar charges or encumbrances, in each case not
securing Indebtedness and not interfering in any material respect with the
ordinary conduct of the business of a Person; (i) Liens arising from
precautionary UCC financing statements regarding operating leases; (j) Liens
created pursuant to or in connection with capital leases permitted pursuant to
this Agreement, provided that (i) such Liens only serve to secure the payment of
rent or Debt arising under such capital leases, and (ii) the Liens encumbering
the assets leased or purported to be leased under such capital leases do not
encumber any other assets of a Person; and (k) Liens in equipment and fixtures
arising pursuant to purchase money security interests securing Debt representing
the purchase price of assets acquired after the Effective Date; provided that
(i) any such Liens attach only to the assets so purchased, upgrades thereon and,
if the asset so purchased is an upgrade, the original asset itself (and such
other assets financed by the same financing source), (ii) the Debt secured by
any such Lien does not exceed the purchase price of the property being purchased
at the time of the incurrence of such Debt, and (iii) the Debt secured thereby
is permitted to be incurred pursuant to this Agreement.

 

LOAN AND SECURITY AGREEMENT – PAGE 6

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 

 

“Permitted Tax Distributions” means, with respect to any Person, any dividend or
distribution to any holder of such Person’s stock or other equity interests to
permit such holders to pay federal income taxes and all relevant state and local
income taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner of such Person
under federal, state, and local income tax laws, determined on a basis that
combines those liabilities arising out of the net effect of the income, gains,
deductions, losses, and credits of such Person and attributable to it in
proportion and to the extent in which such holders hold stock or other equity
interests of such Person.

 

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

 

“Responsible Officer” means the Person designated by any Person to act on behalf
of such Person; provided that such designated Person may not designate any other
Person to be a Responsible Officer. Any document delivered hereunder that is
signed by a Responsible Officer of such Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

 

“Subsidiary” means any entity (a) of which at least a majority of the ownership,
equity or voting interest is at the time directly or indirectly owned or
controlled by a Person and/or its Subsidiaries, and (b) which is treated as a
subsidiary in accordance with GAAP.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Louisiana; provided, that to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the UCC, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Louisiana, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

All words and phrases used herein shall have the meaning specified in the UCC
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined. The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Any accounting term used in the Loan Documents shall have, unless otherwise
specifically provided therein, the meaning customarily given such term in
accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Loan Documents shall be made in accordance with GAAP as in
effect on the Effective Date unless Debtor and Lender shall otherwise
specifically agree in writing. That certain items or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing.

 

LOAN AND SECURITY AGREEMENT – PAGE 7

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 

 

2. Credit Facility.

 

(a) Revolving Credit Facility. Subject to the terms and conditions set forth in
this Agreement and the other Loan Documents, Lender hereby agrees to make
Advances to Debtor under a credit facility (the “Revolving Credit Facility”) in
an aggregate sum not to exceed the LESSER of (i) an amount equal to the
Borrowing Base, or (ii) FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (the
“Maximum Amount”), on a revolving basis from time to time during the period
commencing on the Effective Date and continuing until the EARLIER of: (i) April
30, 2020 (the “Stated Maturity Date”), and (ii) the acceleration of the
Indebtedness pursuant to the terms of the Loan Documents (the EARLIER of such
dates being the “Maturity Date”). If at any time the sum of the aggregate
principal amount of Advances outstanding under the Revolving Credit Facility
exceeds the lesser of the Maximum Amount or the Borrowing Base, such amount
shall be deemed an “Overadvance.” Debtor shall immediately repay the amount of
such Overadvance plus all accrued and unpaid interest thereon upon written
demand from Lender, and any such failure to immediately repay shall constitute
an Event of Default. Notwithstanding anything contained herein to the contrary,
an Overadvance shall be considered part of the Loan and shall bear interest at
the interest rates set forth in the Note evidencing the Revolving Credit
Facility and be secured by this Agreement. Subject to the terms and conditions
hereof, Debtor may borrow, repay and reborrow funds under the Revolving Credit
Facility.

 

(b)  Funding. Lender reserves the right to require not less than ONE (1)
Business Day prior notice of each Advance under the Revolving Credit Facility,
specifying the aggregate amount of such Advance together with any documentation
relating thereto as Lender may reasonably request; including, but not limited
to, a Borrowing Base Certificate and an Advance Request Form. Debtor shall give
Lender notice of each Advance under the Revolving Credit Facility by no later
than 1:00 p.m. (New Orleans, Louisiana time). Lender may accept telephonic
requests for such Advance, provided that such acceptance shall not constitute a
waiver of Lender’s right to require delivery of a written request in connection
with subsequent Advances. Lender shall have no liability to Debtor for any loss
or damage suffered by Debtor as a result of Lender’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to Lender by Debtor and Lender shall have no duty
to verify the origin of any such communication or the identity or authority of
the Person sending it. Subject to the terms and conditions of this Agreement,
each Advance under this section shall be made available to Debtor by depositing
the same, in immediately available funds, in an account of Debtor designated by
Debtor or by paying the proceeds of such Advance to a third party designated by
Debtor.

 

(c)  Use of Proceeds. The Advances under the Revolving Credit Facility shall be
used by Debtors for working capital in the ordinary course of business and to
refinance certain existing Debt of Debtors.

 

(d)  Fees. Debtors agree to pay to Lender commitment fee (the “Commitment Fee”)
equal to TWO PERCENT (2.00%) of the Credit Facility for the establishment of the
Credit Facility. The Commitment Fee shall be fully earned as of the Effective
Date. The Commitment Fee shall be payable as follows: (i) ONE HALF (1/2) shall
be due and payable on the Effective Date, (ii) and ONE HALF (1/2) shall be due
and payable on the FIRST (1st) anniversary of the Effective Date.
Notwithstanding anything contained herein to the contrary, any portion of the
Commitment Fee then unpaid shall be due and payable on the Maturity Date.

 

Debtors agree to pay to Lender monitoring fee (the “Monitoring Fee”) equal to
ONE THIRD of ONE PERCENT (.33%) of the Credit Facility, payable in arrears
monthly.

 

Debtor agrees to pay an over-advance fee (“the Over-Advance Fee”) should it be
determined that Lender Advances funds in excess of the Borrowing Base or Maximum
Amount of the Credit Facility. The Over-Advance fee shall be THREE PERCENT
(3.00%), per annum, of the amount Advanced in excess of the Borrowing Base or
Maximum Amount of the Credit Facility, payable in arrears monthly

 

(e)  Lockbox. Except as may otherwise be established by Lender in writing, a
Lockbox Account will be established or assigned, as the case may be, for the
benefit of Lender into which all Collections from Account Debtors with respect
to accounts receivable shall be deposited. The Lockbox Account will be
maintained at the expense of Debtor. Debtor agrees to deposit all Collections it
receives with respect to accounts receivable in the Lockbox Account and will
instruct each Account Debtor to make all payments on accounts receivable to said
Lockbox Account. All funds in the Lockbox Account will be remitted as instructed
by Lender, for application to the Indebtedness, or otherwise. As Collateral for
the repayment of the Indebtedness, Debtor does hereby sell, transfer, assign,
set over and convey to, and grants a security interest to Lender in, all right,
title and interest of Debtor in and to all amounts deposited, from time to time,
in the Lockbox Account. Any Collections relating to accounts receivable held by
Debtor pending deposit to the Lockbox Account as provided in this Agreement,
shall be held in trust for the benefit of Lender until such amounts are
deposited into the Lockbox Account. All Collections in respect of accounts
receivable received by Debtor and not deposited directly by each Account Debtor
shall be remitted to the Lockbox Account no later than the next Business Day
following Debtor’s receipt thereof, and if such Collections are not remitted on
a timely basis, it shall be an immediate Event of Default hereunder. Debtor’s
failure to comply with this Section shall be an immediate Event of Default
hereunder.

 

LOAN AND SECURITY AGREEMENT – PAGE 8

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(f)   Make Whole Provision. Debtor may prepay in whole (but not in part) the
outstanding principal balance of the Revolving Credit Facility and obtain the
termination of Lender’s commitment to lend under the Revolving Credit Facility
prior to the Stated Maturity Date. Any such prepayment and termination shall be
accompanied by all accrued interest and fees and any other sums due Lender at
the time of prepayment, PLUS a make whole payment (the “Make Whole Payment”)
that is FOUR PERCENT (4.00%) of the Pro Rata Portion. “Pro Rata Portion” is the
number obtained by multiplying (i) a sum equal to the MAXIMUM AMOUNT by (ii) (1)
the remaining number of months until the SECOND (2nd) anniversary of the
Effective Date, divided by (2) TWENTY-FOUR (24). No make-whole payment shall be
due and payable if prepayment is made within THIRTY (30) days of the SECOND
(2nd) anniversary of the Effective Date.

 

(g)  Joint, Several and In Solido Liability. Debtors and any other Person named
or identified as a Borrower under the Loan Documents, as may be amended from
time to time, hereby irrevocably and unconditionally: (i) agree that each is
JOINTLY, SEVERALLY AND IN SOLIDO liable to Lender for the full and prompt
payment and performance of the Indebtedness under the Loan Documents in
accordance with the terms thereof; and (ii) agree to fully and promptly perform
all of their obligations hereunder and the other Loan Documents with respect to
each Loan hereunder as if such Loan had been made directly to it. Each Borrower
hereby designates Arthur Smith as its representative and agent on its behalf for
the purposes of giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of the Borrowers under the Loan Documents. Arthur Smith hereby accepts
such appointment. Lender may regard any notice or other communication pursuant
to any Loan Document from Arthur Smith as a notice or communication from each
Borrower. Each warranty, covenant, agreement and undertaking made on behalf of
any Borrower by Arthur Smith shall be deemed for all purposes to have been made
by such Borrower and shall be binding upon and enforceable against such Borrower
to the same extent as it if the same had been made directly by such

 

(h)  Cross-Guaranty. Each Borrower hereby agrees that such Borrower is JOINTLY
SEVERALLY AND IN SOLIDO liable for, and hereby absolutely and unconditionally
guarantees to Lender and its successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Indebtedness owed or hereafter owing to Lender by any Borrower. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and not of collection, that its obligations under this Section 2(h)
shall not be discharged until indefeasible payment and performance (subject to
the proviso in the immediately preceding sentence) in full of the Indebtedness
has occurred, and that its obligations under this Section 2(h) shall be absolute
and unconditional, irrespective of and unaffected by:

 

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(ii) the absence of any action to enforce this Agreement, including this Section
2(h), or any other Loan Document or the waiver or consent by Lender with respect
to any of the provisions thereof;

 

LOAN AND SECURITY AGREEMENT – PAGE 9

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(iii)  the existence, value or condition of, or failure to perfect its lien
against, any security or Collateral for the Indebtedness or any action, or the
absence of any action, by Lender in respect thereof (including the release of
any such security or Collateral);

 

(iv)   the insolvency of any Obligor; or

 

(v)   any other action or circumstance that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Indebtedness guaranteed hereunder. To the extent that
any Borrower shall make a payment under this Section 2(h) of all or any of the
Indebtedness (other than Loans made to such Borrower for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any Borrower, exceeds the
amount that such Borrower would otherwise have paid if each Borrower had paid
the aggregate Indebtedness satisfied by such Guarantor Payment in the same
proportion that such Borrower’s Allocable Amount (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of Borrower as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Indebtedness, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment. As of
any date of determination, the “Allocable Amount” of any Borrower shall be equal
to the maximum amount of the claim that could then be recovered from such
Borrower under this Section 2(h) without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. This Section 2(h) is intended only to
define the relative rights of each Borrower and nothing set forth herein is
intended to or shall impair the obligations of any Borrower, jointly, severally
and in solido, to pay any amounts as and when the same shall become due and
payable in accordance with the terms of this Agreement. Nothing contained in
this Section 2(h) shall limit the liability of any Borrower to pay the Loans
made directly or indirectly to that Borrower and accrued interest, fees and
expenses with respect thereto for which such Borrower shall be primarily liable.
The liability of each Borrower under this Section 2(h) is in addition to and
shall be cumulative with all other liabilities of any Borrower to Lender under
the Loan Documents to which such Borrower is a party, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

3.  Note, Rate and Computation of Interest. The Revolving Credit Facility
established pursuant to the Loan Documents shall be evidenced by a Note duly
executed by Debtors and payable to the order of Lender, in form and substance
acceptable to Lender. Interest on each Note shall accrue at the rates set forth
therein. The principal of and interest on each Note shall be due and payable in
accordance with the terms and conditions set forth in such Note and in this
Agreement. All payments under this Agreement and the other Loan Documents shall
be made to Lender at Lender’s offices as set forth herein in Dollars and
immediately available funds, without setoff, deduction or counterclaim, and free
and clear of all taxes, at the time and in the manner provided in such Note.

 

4.  Collateral.

 

(a)  Grant of Security Interest. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Indebtedness, Debtor hereby pledges to and grants Lender a security interest
in all of Debtor’s right, title and interest in the Collateral, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence. If Debtor at any time holds or acquires a commercial tort
claim, Debtor shall notify Lender in writing within FIVE (5) Business Days of
such occurrence with the details thereof and grant to Lender a security interest
therein or Lien thereon and in the proceeds thereof, in form and substance
satisfactory to Lender. If the security interest granted hereby in any rights of
Debtor under any contract or other agreement included in the Collateral is
expressly prohibited by such contract, then the security interest hereby granted
therein nonetheless remains effective to the extent allowed by Article 9 of the
UCC or other applicable law, but is otherwise limited by that prohibition.

 

LOAN AND SECURITY AGREEMENT – PAGE 10

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(b)  Debtor Remains Liable. Notwithstanding anything to the contrary contained
herein, (i) Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of
Debtor’s respective duties and obligations thereunder to the same extent as if
this Agreement had not been executed; (ii) the exercise by Lender of any of its
rights hereunder shall not release Debtor from any of its duties or obligations
under the contracts and agreements included in the Collateral and (iii) Lender
shall not have any obligation or liability under any of the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Lender be obligated to perform any of the obligations or duties of Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

(c)  Intellectual Property. All material Intellectual Property owned or used by
Debtor (if any) is listed, together with application or registration numbers,
where applicable, in Schedule I. Debtor owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have a Material Adverse Effect. Debtor will
maintain the patenting and registration of all Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or other appropriate Governmental Authority, and Debtor will promptly patent or
register, as the case may be, all new Intellectual Property and notify Lender in
writing FIVE (5) Business Days prior to filing any such new patent or
registration.

 

(d)  Additional Documents. TO SECURE FULL AND COMPLETE PAYMENT AND PERFORMANCE
OF THE INDEBTEDNESS, DEBTOR AND GUARANTOR SHALL EXECUTE AND DELIVER OR CAUSE TO
BE EXECUTED AND DELIVERED ALL OF THE LOAN DOCUMENTS REASONABLY REQUIRED TO CARRY
OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND TO CREATE, PRESERVE, AND PERFECT THE LIENS OF LENDER IN THE COLLATERAL. IN
THE EVENT ANY OF THE LOAN DOCUMENTS EVIDENCING OR SECURING THE INDEBTEDNESS
MISREPRESENTS OR INACCURATELY REFLECTS THE CORRECT TERMS AND/OR PROVISIONS OF
THE INDEBTEDNESS, DEBTOR AND GUARANTOR SHALL UPON REQUEST BY LENDER AND IN ORDER
TO CORRECT SUCH MISTAKE, EXECUTE SUCH NEW DOCUMENTS OR INITIAL CORRECTED,
ORIGINAL DOCUMENTS AS LENDER MAY DEEM REASONABLY NECESSARY TO REMEDY SAID ERRORS
OR MISTAKES. DEBTOR AND GUARANTOR SHALL EXECUTE SUCH OTHER DOCUMENTS AS LENDER
SHALL DEEM REASONABLY NECESSARY TO CORRECT ANY DEFECTS OR DEFICIENCIES IN THE
LOAN DOCUMENTS. DEBTOR OR GUARANTOR’S FAILURE TO EXECUTE SUCH DOCUMENTS AS
REQUESTED SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT.

 

(e)  Setoff. As further security for the Indebtedness, Debtor grants to Lender a
FIRST (1st) Lien and contractual right of set-off in and to all money and
property of Debtor now or at any time hereafter coming within the custody or
control of Lender, including (without limitation) all deposit accounts, whether
such deposit accounts have matured or not, and whether the exercise of such
right of setoff results in loss of interest or other penalty under the terms of
the deposit account agreement. It is further agreed that Lender shall have a
FIRST (1st) Lien on all deposits and other sums at any time credited by or due
from Lender to Debtor as security for the payment of the Indebtedness, and
Lender, at its option after the occurrence of a Default may without notice and
without any liability, hold all or any part of any such deposits or other sums
until all amounts owing under the Loan Documents have been paid in full, and/or
Lender may apply or set-off all or any part of any such deposits or other sums
credited by or due from Lender to or against any sums due under the Loan
Documents in any manner and in any order of preference which Lender, in its sole
discretion, chooses. The rights and remedies of Lender hereunder are in addition
to any other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have.

 

LOAN AND SECURITY AGREEMENT – PAGE 11

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(f)  Satisfaction of Indebtedness. Until the Indebtedness has been indefeasibly
paid and fully satisfied (other than contingent indemnification obligations to
the extent no unsatisfied claim has been asserted) and the commitments of Lender
under the Credit Facility have been terminated, Lender shall be entitled to
retain the security interests in the Collateral granted under the Loan Documents
and the ability to exercise all rights and remedies available to Lender under
the Loan Documents and applicable laws.

 

5.  Conditions Precedent.

 

(a)  Initial Advance. The obligation of Lender to make the initial Advance under
the Credit Facility is subject to the condition precedent that Lender shall have
received, or such condition shall be otherwise satisfied, as of the Effective
Date, to Lender’s satisfaction, the following:

 

(i)  Closing Certificate. A CLOSING CERTIFICATE executed by a Responsible
Officer of the governing body of Debtors, which certifies: (1) the resolutions
of Debtors authorizing the execution, delivery, and performance of the Loan
Documents that Debtors are a party to; (2) certificates of the appropriate
government officials of the state of organization of Debtor and any governing
body of Debtors, and any state Debtors are currently doing business as to the
existence, qualification and good standing of Debtors, dated no more than TEN
(10) days prior to the Effective Date; (3)  the true and correct Constituent
Documents of Debtors and any governing body of Debtors and (4) the names of the
Responsible Officer authorized to sign the Loan Documents that Debtors are a
party to, together with specimen signatures of such Persons.

 

(ii)  Loan Documents. The Loan Documents executed by each party thereto.

 

(iii)  Financing Statements. UCC financing statements covering the Collateral
shall have been filed with such filing officers as Lender may request.

 

(iv)  Insurance Matters. Copies of insurance certificates describing all
insurance policies as may be required by Lender, together with loss payee and
lender endorsements in favor of Lender with respect to all insurance policies
covering the Collateral.

 

(v)  Lien Search. The results of a UCC or other Lien search showing all
financing statements and other documents or instruments on file against Debtor
in such locations as Lender may reasonably request, dated no more than TEN (10)
days prior to the Effective Date.

 

(vi)  Fees and Expenses. Evidence that the costs and expenses of Lender
(including reasonable attorneys’ fees) and all fees owing to Lender, shall have
been paid in full by Debtor.

 

(vii)  Other Matters. Such other documents and agreements as may be required by
Lender in its reasonable discretion.

 

(b)  All Advances. The obligation of Lender to make any Advance shall be subject
to the following additional conditions precedent:

 

(i)  Request for Advance. Lender shall have received in accordance with this
Agreement, an Advance Request Form satisfactory to Lender in its Permitted
Discretion dated as of the date of request and executed by a Responsible Officer
of Debtor;

 

LOAN AND SECURITY AGREEMENT – PAGE 12

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(ii)  No Default, Etc. No Default or event which would reasonably be expected to
have a Material Adverse Effect shall have occurred and be continuing, or would
result from or after giving effect to such Advance;

 

(iii)  Additional Documentation. Lender shall have received such additional
approvals, opinions, or documents as Lender or its legal counsel may reasonably
request; and

 

(iv)  Representations and Warranties. All of the representations and warranties
contained in the Loan Documents shall be true and correct in material respects
on and as of the date of such Advance with the same force and effect as if such
representations and warranties had been made on and as of such date.

 

Each Advance hereunder shall be deemed to be a representation and warranty by
Debtors that the conditions specified in this Section have been satisfied on and
as of the date of the applicable Advance.

 

6.  Representations and Warranties. Upon each Advance hereunder, Debtors and
Guarantors hereby represent and warrant to Lender as follows (as to Guarantor,
to the extent such representations and warranties are addressed to Guarantor):

 

(a)  Existence; Location. Each Debtor (i) is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its organization;
(ii) has all requisite power and authority to own its assets and carry on its
business as now being or as proposed to be conducted; and (iii) is qualified to
do business in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect. Each Debtor has the power and authority to execute, deliver, and
perform its obligations under the Loan Documents to which it is or may become a
party. Each Debtor’s exact legal name, jurisdiction of organization, type of
entity, and the location of its principal place of business, or chief executive
office (or the principal residence if each Debtor is a natural person) and of
the books and records relating, are disclosed as set forth in this Agreement.
Debtor has no places of business except those disclosed in writing to Lender.
Each Debtor has not changed its name, jurisdiction of organization, principal
place of business, or chief executive office (or principal residence if such
Debtor is a natural person) or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
FIVE (5) years. Each Debtor’s exact legal name is set forth in the introductory
paragraph hereto.

 

(b)  Binding Obligations. The execution, delivery, and performance of the Loan
Documents by Debtor have been duly authorized by all necessary action by each
Debtor, and constitute legal, valid and binding obligations of Debtor,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

 

(c)  No Consent. The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not (i)
conflict with, result in a violation of, or constitute a default under (1) any
provision of the Constituent Documents (if any) or other instrument binding upon
each Debtor, (2) any law, governmental regulation, court decree or order
applicable to Debtor, or (3) any contractual obligation, agreement, judgment,
license, order or permit applicable to or binding upon Debtor, (ii) require the
consent, approval or authorization of any third party, or (iii) result in or
require the creation of any Lien, charge or encumbrance upon any property or
asset of each Debtor except as may be expressly contemplated in the Loan
Documents. No consent is required for the exercise by Lender of the rights
provided for in the Loan Documents or the remedies in respect of the Collateral
pursuant to the Loan Documents (except as may be required in connection with the
disposition of certain Collateral applicable law, regulation or judicial
decision).

 

(d)  Financial Condition. Each financial statement of each of each Debtor and
Guarantor supplied to Lender truly discloses and fairly presents Debtor’s and
Guarantor’s financial condition as of the date of each such statement. There has
been no material adverse change in such financial condition or results of
operations of Debtor or Guarantor subsequent to the date of the most recent
financial statement supplied to Lender. All projections delivered by each of
Debtor and Guarantor to Lender have been prepared in good faith, with care and
diligence and use assumptions that are reasonable under the circumstances at the
time such projections were prepared and delivered to Lender and all such
assumptions are disclosed in the projections.

 

LOAN AND SECURITY AGREEMENT – PAGE 13

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(e)  Operation of Business. Each Debtor possesses all contracts, licenses,
permits, franchises, patents, copyrights, trademarks, and tradenames, or rights
thereto, necessary to conduct its businesses substantially as now conducted and
as presently proposed to be conducted, and each Debtor is not in violation of
any valid rights of others with respect to any of the foregoing, except any
violations that would not reasonably be expected to have a Material Adverse
Effect.

 

(f)   Litigation and Judgments. Except for those actions, suits or proceedings
listed in Appendix G to the Closing Certificate, attached hereto, there is no
action, suit, investigation, or proceeding before or by any Governmental
Authority or arbitrator pending, or to the knowledge of Debtor or Guarantor,
threatened against or affecting Debtor or Guarantor that would, if adversely
determined, have a Material Adverse Effect. There are no outstanding judgments
against Debtor or Guarantor.

 

(g)  Debt. Each Debtor has no Debt other than the Permitted Debt.

 

(h)  Disclosure. No statement, information, report, representation, or warranty
made by Debtor or Guarantor in the Loan Documents or furnished to Lender in
connection with the Loan Documents or any of the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading.
There is no fact known to Debtor or Guarantor which would reasonably be expected
to have a Material Adverse Effect that has not been disclosed in writing to
Lender.

 

(i)   Subsidiaries, Ventures, Etc. Each Debtor has no Subsidiaries or joint
ventures or partnerships.

 

(j)   Agreements. Debtors are not a party to any indenture, loan, or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which would reasonably
be expected to have a Material Adverse Effect. Debtors are not in default in any
material respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.

 

(k)  Compliance with Laws. Neither Debtors nor Guarantor is in violation of any
law, rule, regulation, order, or decree of any Governmental Authority or
arbitrator, the violation of which would reasonably be expected to have a
Material Adverse Effect.

 

(l)   Taxes; Governmental Charges. Each of Debtors and Guarantors have filed all
federal, state and local tax reports and returns required by any law or
regulation to be filed by it and has either duly paid all taxes, duties and
charges indicated due on the basis of such returns and reports, or made adequate
provision for the payment thereof, and the assessment of any material amount of
additional taxes in excess of those paid and reported is not reasonably
expected. Neither Debtors nor Guarantors have knowledge of any pending
investigation of such Debtors or Guarantors by any taxing authority or any
pending but unassessed tax liability.

 

(m)   Use of Proceeds; Margin Securities. Debtors are not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
regulations of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.

 

LOAN AND SECURITY AGREEMENT – PAGE 14

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(n)  ERISA. Debtors are in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereunder (“ERISA”). Neither a reportable event nor a prohibited transaction
has occurred and is continuing with respect to any plan. No notice of intent to
terminate a plan has been filed, nor has any plan been terminated. No
circumstances exist which constitute grounds entitling the Pension Benefit
Guaranty Corporation or any entity succeeding to all or any of its functions
under ERISA (the “PBGC”) to institute proceedings to terminate, or appoint a
trustee to administer, a plan, nor has the PBGC instituted any such proceedings.
Neither Debtors nor any ERISA Affiliate (as defined below) has completely or
partially withdrawn from a multiemployer plan. Debtors and each ERISA Affiliate
have met their minimum funding requirements under ERISA with respect to all of
their plans, and the present value of all vested benefits under each plan do not
exceed the fair market value of all plan assets allocable to such benefits, as
determined on the most recent valuation date of the plan and in accordance with
ERISA. Neither Debtor nor any ERISA Affiliate has incurred any liability to the
PBGC under ERISA. “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with Debtor would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Internal Revenue Code of 1986.

 

(o)  Regulated Entities. No Debtor is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940 or (ii) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code, or any other
federal or state statute, rule or regulation limiting its ability to incur Debt,
pledge its assets or perform its obligations under the Loan Documents.

 

(p)  Foreign Assets Control Regulations and Anti-Money Laundering. Each Debtor
and each Subsidiary of Debtor is and will remain in compliance in all material
respects with all United States economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”), and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it.

 

(q)  Solvency. On the Effective Date and on the date of each Advance, each
Debtor will be and after giving effect to the requested Advance, will be,
solvent.

 

(r)  Representations and Warranties Relating to the Collateral.

 

(i)   Information. All information supplied by Debtors to Lender with respect to
the Collateral is true, correct, and complete in all material respects;
including, without limitation representations with respect to Eligible Accounts.

 

(ii)  Security Interest. Debtors have and will have at all times (1) good and
valid rights in and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, (2) full right, power and
authority to grant a security interest in the Collateral to Lender in the manner
provided herein, free and clear of any Lien, security interest or other charge
or encumbrance other than for the Permitted Encumbrances. The Loan Documents
create a legal, valid and binding security interest in favor of Lender in all
now owned and hereafter acquired Collateral securing the Indebtedness; and upon
the filing of all UCC financing statements naming Debtor as “debtor” and Lender
as “secured party” and describing the Collateral in the filing offices in the
jurisdiction in which Debtor is organized, the security interests granted to
Lender thereunder constitute valid and perfected FIRST (1st) priority Lien to
the extent that the same may be perfected by the filing of a UCC financing
statement.

 

(iii)   No Financing Statements or Control Agreements. Other than the financing
statements and control agreements with respect to this Agreement, there are no
other financing statements or control agreements covering any Collateral, other
than those evidencing Permitted Encumbrances.

 

LOAN AND SECURITY AGREEMENT – PAGE 15

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(iv)   Maintenance of Collateral. All tangible Collateral which is material to
Debtor’s business is in good repair and condition, ordinary wear and tear
excepted.

 

(v)  Inventory. All inventory of Debtor (if any) has been and will hereafter be
produced in compliance with all applicable laws, rules, regulations, and
governmental standards, including, without limitation, the minimum wage and
overtime provisions of the Fair Labor Standards Act (29 U.S.C. §§ 201-219).

 

The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to Lender in the future by Debtor.
The failure of any of these representations or warranties or any description of
Collateral therein to be accurate or complete shall not impair the security
interest in any such Collateral.

 

7.  Covenants. Until all Indebtedness is indefeasibly paid or performed, and
Lender has no further commitment to lend under the Credit Facility, Debtor and
Guarantor agree and covenant as follows (as to Guarantor, to the extent such
covenants are addressed to Guarantor):

 

(a)  Compliance. DEBTOR SHALL (i) COMPLY WITH, PERFORM, AND BE BOUND BY ALL
COVENANTS AND AGREEMENTS IN THE LOAN DOCUMENTS THAT ARE APPLICABLE TO DEBTOR,
ITS ASSETS, OR ITS OPERATIONS, EACH OF WHICH IS HEREBY RATIFIED AND CONFIRMED
INCLUDING THE INDEMNIFICATION AND RELATED PROVISIONS ANY LOAN DOCUMENT; AND (ii)
CONSENT TO AND APPROVAL OF THE VENUE, SERVICE OF PROCESS, AND WAIVER OF JURY
TRIAL PROVISIONS IN THIS AGREEMENT.

 

(b)  Maintenance of Existence; Conduct of Business. Each Debtor shall preserve
and maintain its existence and all of its leases, privileges, licenses, permits,
franchises, qualifications, and rights that are necessary or desirable in the
ordinary conduct of its business. Debtor shall conduct its business in
accordance with existing business practices.

 

(c)  Maintenance of Properties. Each Debtor shall maintain, keep, and preserve
all of its properties and assets (tangible and intangible) material to the
proper conduct of its business in good working order and condition.

 

(d)  Taxes and Claims. Each Debtor shall pay or discharge at or before maturity
or before becoming delinquent (i) all taxes, levies, assessments, and
governmental charges imposed on it or its income or profits or any of its
property or assets, and (ii) all lawful claims for labor, material, and
supplies, which, if unpaid, might become a Lien upon any of its property or
assets; provided, however, that Debtor shall not be required to pay or discharge
any tax, levy, assessment, or governmental charge which is being contested in
good faith by appropriate proceedings diligently pursued, and for which adequate
reserves in accordance with GAAP have been established.

 

(e)  Ownership and Liens; Impairment of Collateral. Each Debtor will maintain
good and indefeasible title to the Collateral free and clear of all Liens,
security interests, encumbrances or adverse claims, except for Permitted
Encumbrances. Each Debtor will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except for Permitted
Encumbrances. Debtor will defend at its expense Lender’s right, title and
security interest in and to the Collateral against the claims of any third
party. Each Debtor will not take any action that would in any manner impair the
enforceability of Lender’s security interest in any Collateral. Each Debtor will
not adjust, settle, compromise, amend or modify any Collateral, except an
adjustment, settlement, compromise, amendment or modification in good faith and
in the ordinary course of business; provided, however, this exception shall
terminate following written notice from Lender upon the occurrence and during
the continuation of an Event of Default. Each Debtor shall provide to Lender
such information concerning (i) any adjustment, settlement, compromise,
amendment or modification of any Collateral, and (ii) any claim asserted by any
account debtor for credit, allowance, adjustment, dispute, setoff or
counterclaim, as Lender may reasonably request from time to time.

 

LOAN AND SECURITY AGREEMENT – PAGE 16

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(f)  Inspection Rights. At any reasonable time and from time to time, Each
Debtor shall (i) permit representatives of Lender to examine, inspect, review,
evaluate and make physical verifications and appraisals of (1) the Collateral,
or (2) other property and assets of each Debtor in any manner and through any
medium that Lender considers advisable, (ii) to examine, copy, and make extracts
from its books and records, (iii) to visit and inspect its properties and
assets, and (iv) to discuss its business, operations, and financial condition
with its officers, employees, and independent certified public accountants, in
each instance, at the Debtor’s expense.

 

(g)  Keeping Books and Records. Each Debtor shall maintain proper books of
record and account in which full, true, and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.

 

(h)  Compliance with Laws. Each Debtor and Guarantor shall, and shall cause each
of their Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations, orders, and decrees of any Governmental Authority or
arbitrator, where the failure to comply would reasonably be expected to have a
Material Adverse Effect.

 

(i)  Compliance with Agreements. Each of Debtor and Guarantor shall comply in
all material respects with all agreements, contracts, and instruments binding on
it or affecting its properties or business, where the failure to comply would
reasonably be expected to have a Material Adverse Effect.

 

(j)  ERISA. Each Debtor shall, and shall cause each of its Subsidiaries to,
comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

 

(k)  Debt. Each Debtor shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, incur, create, assume, or permit to exist any Debt,
except (the “Permitted Debt”):

 

(i)   Debt to Lender;

 

(ii)  Existing Debt described on the Schedule III;

 

(iii)   Debt which is subordinated to Lender on terms and conditions acceptable
to Lender in its sole discretion as set forth on Schedule III (the “Subordinated
Debt”); and

 

(iv)   Trade payable incurred in the ordinary course of business that are not
past due.

 

(l)  OTHER CHANGES. DEBTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, (i) CREATE, INCUR OR ASSUME INDEBTEDNESS FOR BORROWED MONEY, OTHER THAN
INDEBTEDNESS EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS, (ii) SELL, TRANSFER,
MORTGAGE, ASSIGN, PLEDGE, LEASE (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS),
GRANT A SECURITY INTEREST IN OR ENCUMBER ANY OF DEBTOR’S ASSETS (EXCEPT AS
EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS), OR (iii) SELL ANY OF DEBTOR’S
ACCOUNTS, EXCEPT TO LENDER.

 

(m)  Restricted Payments. Debtors shall not (if any Default has occurred or
would occur by reason of any action hereunder), directly or indirectly, declare
or pay any dividends or make any other payment or distribution (in cash,
property, or obligations) on account of its equity interests, or redeem,
purchase, retire, call, or otherwise acquire any of its equity interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any equity
interest of each Debtor or another Subsidiary of Debtors, or set apart any money
for a sinking or other analogous fund for any dividend or other distribution on
its equity interests or for any redemption, purchase, retirement, or other
acquisition of any of its equity interests, or incur any obligation (contingent
or otherwise) to do any of the foregoing. Notwithstanding the foregoing,
quarterly, but only so long as Debtor is treated as an S corporation or
partnership for federal income tax purposes, Debtor may make Permitted Tax
Distributions.

 

LOAN AND SECURITY AGREEMENT – PAGE 17

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(n)  Fundamental Change. Debtors will not (i) make any material change in the
nature of its business as carried on as of the Effective Date, (ii) amend or
permit the amendment of any of its Constituent Documents except upon not less
than THIRTY (30) days prior written notice to Lender, (iii) liquidate, merge or
consolidate with or into any other Person, (iv) make a change in organizational
structure or the jurisdiction in which it is organized, or (v) permit ANY change
in Debtors’ legal name or the state of Debtors’ organization. Debtors shall
execute and deliver all such additional documents and perform all additional
acts as Lender, in its sole discretion, may request in order to continue or
maintain the existence and priority of its security interest in all of the
Collateral.

 

(o)  Loans. Debtors will not make loans or guarantee any obligation of any other
Person or entity other than (i) loans or advances to employees of Debtor not to
exceed FIVE THOUSAND AND NO/100 DOLLARS ($5,000.00) in the aggregate outstanding
at any time, including such loans and advances outstanding on the Effective
Date, and (ii) accounts receivable for sales of inventory and other products and
services provided by Debtor to its respective customers in the ordinary course
of business of Debtor.

 

(p)  Transactions with Affiliates. Debtors will not enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of Debtor, except in the ordinary
course of and pursuant to the reasonable requirements of Debtor’s business (upon
prior written notice to Lender) and upon fair and reasonable terms no less
favorable to Debtor than would be obtained in a comparable arm’s-length
transaction with a Person or entity not an Affiliate of Debtor.

 

(q)  Waivers and Consents Relating to Real Property Interests. Upon the request
of Lender, Debtor shall cause each mortgagee of real property owned by Debtor
and each landlord of real property leased by Debtor to execute and deliver
agreements satisfactory in form and substance to Lender by which such mortgagee
or landlord (i) waives or subordinates any rights it may have in the Collateral,
or (ii) consents to the mortgage or other encumbrance of Debtor’s interest in
such real property. Debtor shall not keep any tangible personal property
Collateral at any location other than as set forth on Schedule I hereto.

 

(r)  Change in Control. Debtors shall not permit any change in Control of
Debtor.

 

(s)  Disposition of Assets. Debtors shall not directly or indirectly, sell,
lease, assign, transfer, or otherwise dispose of any of its assets, except (i)
dispositions of inventory in the ordinary course of business or (ii)
dispositions, for fair value, of worn-out and obsolete equipment not necessary
or useful to the conduct of business. Debtor shall not, directly or indirectly,
enter into any arrangement with any Person pursuant to which it leases from such
Person real or personal property that has been or is to be sold or transferred,
directly or indirectly, by it to such Person without the prior written consent
of Lender (such consent not to be unreasonably withheld, conditioned or
delayed).

(t)   Prepayment of Debt. Debtors shall not, directly or indirectly, make any
optional or voluntary payment, prepayment, repurchase or redemption of any Debt
for borrowed money, except the Indebtedness and satisfaction of accounts payable
in the ordinary course of Debtor’s business.

 

(u)  Accounting. Debtors shall not change its fiscal year or make any change (i)
in accounting treatment or reporting practices, except as required by GAAP and
disclosed to Lender, or (ii) in tax reporting treatment, except as required by
law and disclosed to Lender.

 

LOAN AND SECURITY AGREEMENT – PAGE 18

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(v)  Insurance. Debtors will maintain insurance, including but not limited to,
fire insurance, comprehensive property damage, public liability, worker’s
compensation, and other insurance deemed reasonably necessary by Lender. Debtor
will, at its own expense, maintain insurance with respect to all Collateral in
such amounts, against such risks, in such form and with such insurers, as shall
be satisfactory to Lender from time to time. Each policy of insurance maintained
by Debtor shall (i) name Debtor and Lender as insured parties thereunder
(without any representation or warranty by or obligation upon Lender) as their
interests may appear, (ii) contain the agreement by the insurer that any loss
thereunder shall be payable to Lender notwithstanding any action, inaction or
breach of representation or warranty by Debtor, and (iii) provide prior written
notice of cancellation or of lapse shall be given to Lender by the insurer in
accordance with the insurer’s commercial practices as adopted from time to time.
Debtor will deliver to Lender original or duplicate policies of such insurance.
Debtor will also, at the request of Lender, duly execute and deliver instruments
of assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment. All insurance payments in respect of loss
of or damage to any Collateral shall be paid to Lender and applied by Lender in
accordance with the Loan Documents, provided, however, that so long as no
Default exists, Debtor may use such insurance payments for the repair or
replacement of such lost or damaged property.

 

(w)  Notices of Material Events. Debtors will furnish to Lender prompt written
notice of the following:

 

(i) the occurrence of any Default;

 

(ii)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Debtor or Guarantor that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect; and

 

(iii) any and all material adverse changes in any Debtor’s financial condition
and all claims made against Debtor that would materially affect the financial
condition of Debtor. Each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of Debtor setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

(x)  Accounts and General Intangibles. Debtors will, except as otherwise
provided herein, collect, at Debtor’s own expense, all amounts due or to become
due under each of the accounts and general intangibles. In connection with such
collections, Debtors may and, at Lender’s direction, will take such action not
otherwise forbidden herein as Debtors or Lender may deem reasonably necessary or
advisable to enforce collection or performance of each of the accounts and
general intangibles. Debtors will also duly perform and cause to be performed
all of its material obligations with respect to the goods or services, the sale
or lease or rendition of which gave rise or will give rise to each account and
all of its obligations to be performed under or with respect to the general
intangibles. Each Debtor also covenants and agrees to take any action and/or
execute any documents that Lender may reasonably request in order to comply with
law relating to the assignment of the accounts.

 

8.  Financial Covenants. Until all Indebtedness is indefeasibly paid or
satisfied and Lender has no further commitment to lend under the Credit
Facility, Debtor agrees and covenants that it will, unless Lender shall
otherwise consent in writing:

 

(a)  Debt Service Coverage Ratio. Debtor shall maintain, on a consolidated basis
and as of the last day of each fiscal quarter and for the FOUR (4) fiscal
quarters ending on such last day, a Debt Service Coverage Ratio of at least 1.25
to 1.00.

 

LOAN AND SECURITY AGREEMENT – PAGE 19

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(b)  Fixed Charge Coverage Ratio. Debtor shall maintain, on a consolidated basis
and as of the last day of each fiscal quarter and for the FOUR (4) fiscal
quarters ending on such last day, a Fixed Charge Coverage Ratio of at least 1.25
to 1.00.

 

(c)  Tangible Net Worth. Debtors shall maintain, on a consolidated basis, at all
times, Tangible Net Worth of at least ONE HUNDRED THOUSAND AND 00/100 DOLLARS
($100,000).

 

(d)  Defined Terms. The following terms will have the meanings given such terms
in this Section:

 

“Adjusted EBITDA” means, for any Person for any period, an amount, determined in
accordance with GAAP, equal to (i) EBITDA, plus (ii) lease expense and rent
expense minus (a) cash income taxes, minus (b) the sum of distributions, and
dividends.

 

“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, but excluding interest expense not payable in
cash, all as determined in accordance with GAAP.

 

“Current Ratio” means, for any Person as of any date, the ratio of (i) current
assets, to (ii) current liabilities, each as determined in accordance with GAAP.

 

“Debt Service” means, for any Person for any period, an amount, determined in
accordance with GAAP, equal to (i) the current portion of long-term Debt plus
(ii) Cash Interest Expense. The current portion of long-term Debt shall be
measured as of the last day of the calculation period.

 

“Debt Service Coverage Ratio” means the ratio of (i) EBITDA, to (ii) Debt
Service.

 

“Current Ratio” means, for any Person as of any date, the ratio of (i) current
assets, to (ii) current liabilities, each as determined in accordance with GAAP.

 

“EBITDA” means, for any Person for any period, an amount, determined in
accordance with GAAP, equal to (i) net income less distributions and/or
dividends, plus (ii) the sum of the following to the extent deducted in the
calculation of net income: (1) interest expense; (2) income taxes; (3)
depreciation; (4) amortization; (5) extraordinary losses; and (6) other
non-recurring expenses reducing such net income which do not represent a cash
item in such period or any future period, minus (iii) the sum of the following
to the extent included in the calculation of net income: (1) income tax credits;
(2) extraordinary gains; and (3) all non-recurring, non-cash items increasing
net income.

 

“Fixed Charges” means, for any Person for any period, an amount, determined in
accordance with GAAP, equal to (i) Cash Interest Expense, plus (ii) lease
expense and rent expense, plus (iii) the current portion of long term Debt, plus
(iv) the current portion of capitalized lease obligations (if not included in
the current portion of long term Debt).

 

“Fixed Charge Coverage Ratio” means the ratio of (i) Adjusted EBITDA to (ii)
Fixed Charges.

 

“Tangible Net Worth” means, for any Person as of any date, an amount equal to
(i) net worth minus (ii) the sum of (1) any amount at which the equity of such
Person appears as an asset on such Person’s balance sheet; (2) goodwill,
including any amounts, however designated, that represent the excess of the
purchase price paid for assets or stock over the value assigned thereto; (3)
patents, trademarks, trade names, and copyrights; (4) deferred expenses; (5)
loans and advances to any stockholder, director, officer, or employee of such
Person or any Affiliate of such Person; and (6) all other assets which are
properly classified as intangible assets, all as determined in accordance with
GAAP.

 

LOAN AND SECURITY AGREEMENT – PAGE 20

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

A breach of a financial covenant contained in this Section shall be deemed to
have occurred as of any date of determination thereof by Lender or as of the
last day of any specified measuring period, regardless of when the financial
statements or any certificate reflecting such breach are delivered to Lender.
Debtor shall provide Lender such calculations and certificates as Lender shall
reasonably require in calculating compliance with the financial covenants set
forth herein.

 

9.  Reporting Requirements. Until all Indebtedness is indefeasibly paid and
satisfied, and Lenderhas no further commitment to lend under the Credit
Facility, each Debtor agrees and covenants that it will furnish or cause to be
furnished the following:

 

(a)  Interim Financial Statements. As soon as available, and in any event within
FORTY- FIVE (45) days after the end of each calendar month, financial statements
to include a balance sheet, income statement and cash flow statement of Debtor,
as of the end of such calendar month, all in form and in reasonable detail
satisfactory to Lender and duly certified (subject to year-end review
adjustments) by a Responsible Officer (i) as being true and correct in all
material aspects to the best of such officer’s knowledge (subject to year-end
adjustments), and (ii) as having been prepared in accordance with GAAP. Such
interim financial statements shall be accompanied by monthly account receivable
agings, accounts payable agings, and, on a quarterly basis, Debtor’s quarterly
941-payroll tax form and proof of deposit.

 

(b)  Annual Financial Statements and Tax Returns. As soon as available and in
any event (i) within NINETY (90) days after the end of each fiscal year,
financial statements to include a balance sheet, income statement and cash flow
statement of Debtor (on a consolidated and consolidating basis), as of the end
of such fiscal year, all in form and in reasonable detail satisfactory to Lender
and duly certified by a Responsible Officer (1) as being true and correct in all
material aspects to the best of such officer’s knowledge, and (2) as having been
prepared in accordance with GAAP, and (ii) within THIRTY (30) days of filing
(and in any event by NOVEMBER 15 of the calendar year immediately following the
year for which such returns are filed), a copy of the annual income tax returns
for Debtor.

 

(c)  Borrowing Base. As soon as available and in any event within ONE (1)
Business Day after the end of each week or more often as may be required by
Lender, a Borrowing Base Certificate in form and content satisfactory to Lender
in its Permitted Discretion.

 

(d)  Inventory Report. As soon as available, and in any event within THIRTY (30)
days after the end of each calendar month, an inventory report (in such form and
detail as Lender shall reasonably require) certified by a Responsible Officer of
Debtor.

 

(e)  Compliance Certificate. Concurrently with the delivery of each of the
financial statements of Debtor referred to in Sections 9(a) and (b), a
certificate of a Responsible Officer of Debtor stating that to such officer’s
knowledge, no Default has occurred and is continuing, or if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
which is proposed to be taken with respect thereto, and (ii) showing in
reasonable detail the calculations demonstrating compliance with the financial
covenants set forth in Section 8 of this Agreement. The Certificate shall be
executed in the form attached hereto as Exhibit C, or substantially similar.

 

(f)   Guarantor Financial Statements. As soon as available and in any event
within FORTY-FIVE (45) days after the anniversary of the date of the annual
financial statement most recently delivered to Lender, an annual financial
statement for each Guarantor, in such form and detail as Lender shall reasonably
require.

 

(g)  Management Letters. Promptly upon receipt thereof Debtor shall furnish to
Lender, a copy of any management letter or written report submitted to Debtor by
independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, prospects, or properties of Debtor.

 

LOAN AND SECURITY AGREEMENT – PAGE 21

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(h)  ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which Debtor files with or
receives from the PBGC or the U.S. Department of Labor under ERISA; and as soon
as possible and in any event within FIVE (5) Business Days after Debtor knows or
has reason to know that any reportable event or prohibited transaction has
occurred with respect to any plan or that the PBGC or Debtor has instituted or
will institute proceedings under Title IV of ERISA to terminate any plan, a
certificate of an officer of Debtor setting forth the details as to such
reportable event or prohibited transaction or plan termination and the action
that Debtor proposes to take with respect thereto.

 

(i)   Notice of Default and Events of Default. As soon as possible and in any
event within FIVE (5) Business Days after the occurrence of each Default, a
written notice setting forth the details of such Default and the action which is
proposed to be taken by Debtor with respect thereto.

 

(j)   General Information. Debtor shall promptly deliver such other information
pertaining to Debtor as reasonably requested by Lender.

 

10.  Rights of Lender. Lender shall have the rights contained in this Section at
all times that this Agreement is effective.

 

(a)  Financing Statements. Debtor hereby authorizes Lender to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral. Debtor hereby irrevocably authorizes Lender at any time and from
time to time to file in any UCC jurisdiction any initial financing statements
and amendments thereto that (i) indicate the Collateral (1) as all assets of
Debtor or words of similar effect; regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC, or
(2) as being of an equal or lesser scope or with greater detail, and (ii)
contain any other information required by Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment.

 

(b)  Power of Attorney. Debtor hereby irrevocably appoints Lender as Debtor’s
attorney-in-fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time following the occurrence and during the
continuation of an Event of Default in Lender’s Permitted Discretion, to take
any action and to execute any instrument which Lender may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to obtain and adjust insurance required by Lender hereunder;
(ii) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above; (iv) to file any claims or take any action or institute any proceedings
which Lender may deem necessary or appropriate for the collection and/or
preservation of the Collateral or otherwise to enforce the rights of Lender with
respect to the Collateral; and (v) to act on Debtor’s behalf as permitted by any
other Loan Document.

 

(c)  Performance by Lender. If Debtor or Guarantor shall fail to perform any
covenant or agreement contained in any of the Loan Documents, then Lender may
perform or attempt to perform such covenant or agreement on behalf of such
Debtor or Guarantor. In such event, the Debtor or Guarantor shall, at the
request of Lender, promptly pay to Lender on demand any amount expended by
Lender in connection with such performance or attempted performance, together
with interest thereon at the Maximum Rate (as such term is defined in the Note)
from and including the date of such expenditure to but excluding the date such
expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any covenant, agreement, or other obligation of Debtor or
Guarantor under this Agreement or any other Loan Document.

 

(d)  Debtor’s Receipt of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Debtor in respect of the Collateral shall
be received in trust for the benefit of Lender hereunder and, upon the written
request of Lender, shall be segregated from other property of Debtor and shall
be forthwith delivered to Lender in the same form as so received (with any
necessary endorsement) and applied to the Indebtedness in accordance with the
Loan Documents.

 

LOAN AND SECURITY AGREEMENT – PAGE 22

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 



 

(e)  Notification of Account Debtors. Lender may at its Permitted Discretion
from time to time during the continuation of an Event of Default notify any or
all obligors under any accounts (i) of Lender’s security interest in such
accounts or general intangibles and direct such obligors to make payment of all
amounts due or to become due to Debtor thereunder directly to Lender, and (ii)
to verify the accounts with such obligors. Lender shall have the right, at the
expense of Debtor, to enforce collection of any such accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Debtor.

 

11.  Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

 

(a)  Payment Default. The failure, refusal or neglect of Debtors to pay when due
any part of the principal of, or interest on the Indebtedness owing to Lender by
Debtors or any other indebtedness or obligations due and owing from Debtor to
Lender under the Loan Documents from time to time and such failure, refusal or
neglect shall continue unremedied for a period of TEN (10) days from the date
such payment is due.

 

(b)  Performance or Warranty Default. Except as otherwise provided in this
Agreement, the failure of Debtor or Guarantor to timely and properly observe,
keep or perform any covenant, agreement, warranty or condition required herein
or in any of the other Loan Documents or any other agreement with Lender,
provided that, if such Default is curable but is not cured within FIVE (5)
Business Days following written notice from Lender to such Debtor or Guarantor,
then it shall be an Event of Default, except that, if (i) such curable Default
cannot be cured within FIVE (5) Business Days, (ii) such Debtor or Guarantor
has, within such period, taken such actions as deemed reasonably necessary and
appropriate by Lender to cure such curable Default, and (iii) such Debtor or
Guarantor shall continue to diligently pursue such actions, then such cure
period shall be extended for a period of THIRTY (30) days.

 

(c)  Representations. Any representation contained herein or in any of the other
Loan Documents made by Debtor or Guarantor is false, misleading or erroneous in
any material respect when made or when deemed to have been made.

 

(d)  Other Debt. The occurrence of any event which results in the ACCELERATION
of the maturity of any Debt for borrowed money in an aggregate principal amount
in excess of ONE HUNDRED AND FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00)
owing by Debtor or Guarantor to any third party under any agreement or
understanding.

 

(e)  Insolvency. If Debtor or Guarantor (i) becomes insolvent, or makes a
transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within SIXTY (60) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or state insolvency, Bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within SIXTY (60) days after the
filing thereof, or an order for relief naming it is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization or
other relief of debtors now or hereafter existing is requested or consented to
by it; or (v) fails to have discharged within a period of SIXTY (60) days any
attachment, sequestration or similar writ levied upon any property of it.

 

LOAN AND SECURITY AGREEMENT – PAGE 23

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(f)   Judgment. The entry of any judgment against any Debtor or the issuance or
entry of any attachments or other Liens against any of the property of such
Debtor for an amount in excess of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) (individually or in the aggregate) if uninsured, undischarged,
unbonded or undismissed on the date on which such judgment would be executed
upon.

 

(g)  Action Against Collateral. The Collateral or any portion thereof is taken
on execution or other process of law in any action.

 

(h)  Change in Control. Unless otherwise approved by Lender, (i) Guarantor shall
cease to be active in the management of Debtor, or (ii) more than TEN PERCENT
(10.00%) of the record or beneficial ownership of Debtor shall have been
transferred, assigned or hypothecated to any Person, when compared to such
ownership as of the Effective Date.

 

(i)   ERISA Default. Any of the following events shall occur or exist with
respect to Debtor or any ERISA Affiliate: (i) any prohibited transaction
involving any plan; (ii) any reportable event with respect to any plan; (iii)
the filing under Section 4041 of ERISA of a notice of intent to terminate any
plan or the termination of any plan; (iv) any event or circumstance that might
constitute grounds entitling the PBGC to institute proceedings under Section
4042 of ERISA for the termination of, or for the appointment of a trustee to
administer, any plan, or the institution by the PBGC of any such proceedings; or
(v) complete or partial withdrawal under Section 4201 or 4204 of ERISA from a
multiemployer plan or the reorganization, insolvency, or termination of any
multiemployer plan; and in each case above, such event or condition, together
with all other events or conditions, if any, have subjected or would in the
reasonable opinion of Lender subject Debtor to any tax, penalty, or other
liability to a plan, a multiemployer plan, the PBGC, or otherwise (or any
combination thereof) which in the aggregate exceed or would reasonably be
expected to exceed ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00).

 

(j)   Death or Incompetence; Dissolution of Certain Person. Any Debtor or
Guarantor that is (i) a natural Person shall have died or have been declared
incompetent by a court of proper jurisdiction, or (ii) not a natural Person
shall have been dissolved, liquidated, or merged or consolidated with or into
any other Person without the prior written consent of Lender, provided, however,
the death or legal incapacity of any Guarantor that is a natural person shall
not be an Event of Default if, within THIRTY (30) days of the date of such death
or incapacity, the representative or legal guardian of such Guarantor or
Guarantor’s estate affirms in writing (which instrument shall be in form and
substance satisfactory to Lender) (1) the obligations of such Guarantor’s estate
pursuant to the Loan Documents, and (2) that no distributions shall be made from
such estate without the prior written consent of Lender.

 

(k)  Action of Lien Holder. The holder of any Lien or security interest on the
Collateral (without hereby implying the consent of Lender to the existence or
creation of any such Lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.

 

(l)   Subordinated Debt. The subordination provisions related to any
Subordinated Debt or any other agreement, document or instrument governing any
Subordinated Debt shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect, or any Person shall contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, or the Indebtedness, for any reason shall not have the
priority contemplated by this Agreement or any such subordination provisions.

 

(m)   Material Adverse Effect. Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.

 

(n)  Loan Documents. (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest (subject to Permitted Encumbrances)
in and to the Collateral; or (2) to be in full force and effect or shall be
declared null and void, or (ii) the validity or enforceability of the Loan
Documents shall be contested by Debtor, Guarantor or any other Person party
thereto, or Debtor, Guarantor or any other Person shall deny it has any further
liability or obligation under the Loan Documents.

 

LOAN AND SECURITY AGREEMENT – PAGE 24

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 

 

Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

 

12.  Remedies and Related Rights. If an Event of Default shall have occurred and
be continuing, and without limiting any other rights and remedies provided
herein, under any of the Loan Documents or otherwise available to Lender, Lender
may exercise one or more of the rights and remedies provided in this Section.

 

(a)  Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, (i) the entire unpaid balance of principal of the Note, together with
all accrued but unpaid interest thereon, and all other Indebtedness owing to
Lender by Debtor at such time shall, at the option of Lender, become immediately
due and payable without further notice, demand, presentation, notice of
dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Debtor, and
(ii) Lender may, at its option, cease further Advances under the Note and this
Agreement; provided, however, concurrently and automatically with the occurrence
of an Event of Default under Section 11(e) further advances under the Loan
Documents shall automatically cease, the Indebtedness at such time shall,
without any action by Lender, become due and payable, without further notice,
demand, presentation, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or notice of protest of any kind, all of which are
expressly waived by Debtor. All rights and remedies of Lender set forth in this
Agreement and in any of the other Loan Documents may also be exercised by
Lender, at its option to be exercised in its sole discretion, upon the
occurrence of an Event of Default, and not in substitution or diminution of any
rights now or hereafter held by Lender under the terms of any other agreement.

 

(b)  Other Remedies. Upon the occurrence of any one or more of the foregoing
Events of Default, Lender may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:

 

(i)   Exercise in respect of the Collateral all the rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral);

 

(ii)  Require Debtor to, and Debtor hereby agrees that it will at its expense
and upon request of Lender, assemble the Collateral as directed by Lender and
make it available to Lender at a place to be designated by Lender which is
reasonably convenient to both parties;

 

(iii)   Reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;

 

(iv)   Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

 

(v)  Buy the Collateral, or any portion thereof, at any public sale;

 

(vi)   Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

 

LOAN AND SECURITY AGREEMENT – PAGE 25

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 



 

(vii)   Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

 

(viii)   At its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Lender is entitled to do
so under the UCC or otherwise.

 

Debtor agrees that in the event Debtor is entitled to receive any notice under
the UCC, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, TEN (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(c)  Application of Proceeds. If any Event of Default shall have occurred and is
continuing, Lender may at its sole discretion apply or use any cash held by
Lender as Collateral, and any cash proceeds received by Lender in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Lender may
elect:

 

(i)   to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with (1) the administration of the Loan
Documents, (2) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (3) the exercise
or enforcement of any of the rights and remedies of Lender hereunder;

 

(ii)  to the payment or other satisfaction of any Liens and other encumbrances
upon the Collateral;

 

(iii)   to the satisfaction of the Indebtedness;

 

(iv)   by holding such cash and proceeds as Collateral;

 

(v)  to the payment of any other amounts required by applicable law; and

 

(vi)   by delivery to Debtor or any other party lawfully entitled to receive
such cash or proceeds whether by direction of a court of competent jurisdiction
or otherwise.

 

(d)  License. Lender is hereby granted a license or other right to use,
following the occurrence and during the continuance of an Event of Default,
without charge, Debtor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of an Event
of Default, Debtor’s rights under all licenses and all franchise agreements
shall inure to Lender’s benefit. In addition, Debtor hereby irrevocably agrees
that Lender may, following the occurrence and during the continuance of an Event
of Default, sell any of Debtor’s inventory directly to any Person, including
without limitation Persons who have previously purchased Debtor’s inventory from
Debtor and in connection with any such sale or other enforcement of Lender’s
rights under this Agreement, may sell inventory which bears any trademark owned
by or licensed to Debtor and any inventory that is covered by any copyright
owned by or licensed to Debtor and Lender may finish any work in process and
affix any trademark owned by or licensed to Debtor and sell such inventory as
provided herein.

 

LOAN AND SECURITY AGREEMENT – PAGE 26

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

(e)  Use and Operation of Collateral. Should any Collateral come into the
possession of Lender, Lender may use or operate such Collateral for the purpose
of preserving it or its value, pursuant to the order of a court of appropriate
jurisdiction or in accordance with any other rights held by Lender in respect of
such Collateral. Debtor covenants to promptly reimburse and pay to Lender, at
Lender’s request, the amount of all expenses (including the cost of any
insurance and payment of taxes or other charges) incurred by Lender in
connection with its custody and preservation of the Collateral, shall be payable
by Debtor to Lender upon demand and shall become part of the Indebtedness.
However, the risk of accidental loss or damage to, or diminution in value of,
the Collateral is on Debtor, and Lender shall have no liability whatever for
failure to obtain or maintain insurance, nor to determine whether any insurance
ever in force is adequate as to amount or as to the risks insured. With respect
to the Collateral that is in the possession of Lender, Lender shall have no duty
to fix or preserve rights against prior parties to such Collateral and shall
never be liable for any failure to use diligence to collect any amount payable
in respect of such Collateral, but shall be liable only to account to Debtor for
what it may actually collect or receive thereon.

 

(f)   Deficiency. In the event that the proceeds of any sale of, collection
from, or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, Debtor and
Guarantor (unless otherwise provided) shall be liable for the deficiency,
together with interest thereon as provided in the Loan Documents.

 

(g)  Non-Judicial Remedies. In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor and
each Guarantor expressly waives, renounces and knowingly relinquishes any legal
right which might otherwise require Lender to enforce its rights by judicial
process. Debtor and each Guarantor recognizes and concedes that non-judicial
remedies are consistent with the usage of trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

(h)  Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default, Lender shall be entitled to occupy and use any premises owned or leased
by Debtor where any of the Collateral or any records relating to the Collateral
are located until the Indebtedness is paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay Debtor for such
use and occupancy.

 

(i)   Other Recourse. Debtor and each Guarantor waives any right to require
Lender to proceed against any third party, exhaust any Collateral or other
security for the Indebtedness, or to have any third party joined with Debtor in
any suit arising out of the Indebtedness or any of the Loan Documents, or pursue
any other remedy available to Lender. Debtor and each Guarantor further waives
any and all notice of acceptance of this Agreement and of the creation,
modification, rearrangement, renewal or extension of the Indebtedness. Debtor
and each Guarantor further waives any defense arising by reason of any
disability or other defense of any third party or by reason of the cessation
from any cause whatsoever of the liability of any third party. Until all of the
Indebtedness shall have been paid in full, neither Debtor nor any Guarantor
shall have any right of subrogation and Debtor and each Guarantor waives the
right to enforce any remedy which Lender has or may hereafter have against any
third party, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by Lender. Debtor and each Guarantor
authorizes Lender, and without notice or demand and without any reservation of
rights against such Debtor and each Guarantor and without affecting such Debtor
or Guarantor’s liability hereunder or on the Indebtedness to (i) take or hold
any other property of any type from any third party as security for the
Indebtedness, and exchange, enforce, waive and release any or all of such other
property, (ii) apply such other property and direct the order or manner of sale
thereof as Lender may in its Permitted Discretion determine, (iii) renew,
extend, accelerate, modify, compromise, settle or release any of the
Indebtedness or other security for the Indebtedness, (iv) waive, enforce or
modify any of the provisions of any of the Loan Documents executed by any third
party, and (v) release or substitute any third party.

 

(j)   No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

 

LOAN AND SECURITY AGREEMENT – PAGE 27

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 

 

(k)   Equitable Relief. Debtor and Guarantor recognize that in the event Debtor
fails to pay, perform, observe, or discharge any or all of the Indebtedness any
remedy at law may prove to be inadequate relief to Lender. Debtor and Guarantor
therefore agree that Lender, if Lender so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

(l)   Louisiana Provisions. For the purposes of Louisiana executory process
procedures, the Debtor does hereby acknowledge the Indebtedness and confess
judgment in favor of the Lender for the full amount of the Indebtedness. The
Debtor does by these presents consent, agree and stipulate that upon the
occurrence of an Event of Default it shall be lawful for the Lender, and the
Debtor does hereby authorize the Lender, to cause all and singular the
Collateral to be seized and sold under executory or ordinary process, at the
Lender’s sole option, without appraisement, appraisement being hereby expressly
waived, in one lot as an entirety or in separate parcels as the Lender may
determine, to the highest bidder, and otherwise exercise the rights, powers and
remedies afforded herein and under applicable law.

 

13.  Cross-Collateralization and Cross-Default. Debtor and Lender contemplate
that Debtor and Lender have engaged or may, from time to time engage, in various
loan transactions and that from time to time other circumstances may arise, in
which Debtor becomes obligated to Lender, including transactions of a type that
are very different from the transactions evidenced by the Loan Documents,
including by notes, advances, overdrafts, bookkeeping entries, guaranty
agreements, deeds of trust, or any other method or means (each a “Loan
Obligation”). Unless otherwise agreed in writing, Debtor and Lender agree that
all such transactions will be secured by the Collateral, and that the
Indebtedness arising under this Agreement and the other Loan Documents will be
secured by any collateral granted in connection with such Loan Obligation.
Repayment of all Indebtedness and performance of all other obligations under
this Agreement by Debtor shall not terminate Lender’s security interests in the
Collateral, unless Lender executes a written release. Unless otherwise agreed in
writing, if any default occurs under any Loan Obligation, then Lender may
declare an Event of Default and an Event of Default shall be a default under
such Loan Obligation. Lender’s failure to exercise cross-defaults shall not
constitute a waiver by Lender of such right.

 

14.  Indemnity. DEBTOR SHALL INDEMNIFY LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS (EACH, AN
“INDEMNIFIED PERSON”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (a) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (b) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (c) ANY BREACH BY DEBTOR OF ANY REPRESENTATION, WARRANTY, COVENANT,
OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (d) THE PRESENCE,
RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS
MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES OR ASSETS
OF DEBTOR OR ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGATED PARTY, OR (e) ANY
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY
OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY
OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
INDEMNIFIED PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED
FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY
NEGLIGENCE OF SUCH PERSON. THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION
SHALL NOT EXTEND TO LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON. DEBTOR
AGREES THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT TO LENDER’S
AGREEMENT TO ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS. If
Debtor or any third party ever alleges such gross negligence or willful
misconduct by any Indemnified Person, the indemnification provided for in this
Section shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as (a) a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct, or (b) Lender has expressly agreed in writing with Debtor
that such claim is proximately caused by such Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
Section shall survive the termination of this Agreement and shall extend and
continue to benefit each individual or entity that is or has at any time been an
Indemnified Person hereunder.

 

LOAN AND SECURITY AGREEMENT – PAGE 28

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

  

15.  Limitation of Liability. Neither Lender nor any officer, director,
employee, attorney, or agent of Lender shall have any liability with respect to,
and Debtor and Guarantor hereby waive, release, and agree not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by Debtor or Guarantor in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or any of the other Loan
Documents. Debtor and Guarantor hereby waive, release, and agree not to sue
Lender or any of Lender’s Affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. DEBTOR AND GUARANTOR AGREE THAT THE PROVISIONS OF
THIS SECTION ARE A MATERIAL INDUCEMENT TO LENDER’S AGREEMENT TO ENTER INTO THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

 

16.  No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Debtor, Guarantor or any of Debtor’s equity holders or any other
Person. Documents in connection with the transactions contemplated hereunder
have been prepared by Lender’s Counsel. Debtor and Guarantor acknowledge and
understand that Lender’s Counsel is acting solely as counsel to Lender in
connection with the transaction contemplated herein, is not representing Debtor
or Guarantor in connection therewith, and has not, in any manner, undertaken to
assist or render legal advice to Debtor or Guarantor with respect to this
transaction. Debtor and Guarantor have been advised to seek other legal counsel
to represent their interests in connection with the transactions contemplated
herein.

 

17.  Lender Not Fiduciary. The relationship between Debtor, Guarantor and Lender
is solely that of debtor and creditor, and Lender has no fiduciary or other
special relationship with Debtor or Guarantor, and no term or condition of any
of the Loan Documents shall be construed so as to deem the relationship between
Debtor, Guarantor and Lender to be other than that of debtor and creditor.

 

18.  Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any provision in this Agreement or in any of the other Loan
Documents and no departure by Debtor or Guarantor therefrom shall be effective
unless the same shall be in writing and signed by Lender, and then shall be
effective only in the specific instance and for the purpose for which given and
to the extent specified in such writing. No modification or amendment to this
Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.

 

19.  Benefits. This Agreement shall be binding upon and inure to the benefit of
Lender, Debtor and Guarantor, and their respective heirs, personal
representatives, successors and assigns, provided, however, that neither Debtor
or Guarantor may, without the prior written consent of Lender, assign any
rights, powers, duties or obligations under this Agreement or any of the other
Loan Documents.

 

LOAN AND SECURITY AGREEMENT – PAGE 29

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

20.  Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement or the other Loan Documents (unless otherwise
expressly stated therein) shall be in writing and shall be considered as
properly given if (a) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (b) by delivering same in
person to the intended addressee, or (c) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving notice to the other party in the
manner set forth herein.

 

21.  Construction; Venue; Service of Process. THE LOAN DOCUMENTS HAVE BEEN
EXECUTED AND DELIVERED IN THE STATE OF LOUISIANA, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, AND SHALL BE
PERFORMABLE BY THE PARTIES HERETO IN THE PARISH IN LOUISIANA WHERE LENDER’S
ADDRESS SET FORTH ON LENDER’S SIGNATURE PAGE HEREOF IS LOCATED (THE “VENUE
SITE”). ANY ACTION OR PROCEEDING AGAINST DEBTOR OR GUARANTOR UNDER OR IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT WITHIN THE VENUE SITE. DEBTOR AND GUARANTOR HEREBY IRREVOCABLY (A) SUBMIT
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVE ANY OBJECTION
THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.
DEBTOR AND GUARANTOR EACH AGREE THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED
OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT. NOTHING IN
ANY OF THE OTHER LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER
TO BRING ANY ACTION OR PROCEEDING AGAINST DEBTOR OR GUARANTOR OR WITH RESPECT TO
ANY OF EITHER’S PROPERTY IN COURTS IN OTHER JURISDICTIONS. ANY ACTION OR
PROCEEDING BY DEBTOR OR GUARANTOR AGAINST LENDER SHALL BE BROUGHT ONLY IN A
COURT LOCATED IN THE VENUE SITE.

 

22.  Invalid Provisions. If any provision of the Loan Documents is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of the Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

 

23.  Expenses. Debtor shall pay all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (a) the
drafting and execution of the Loan Documents and the transactions contemplated
therein, (b) any action required in the course of administration of the
Indebtedness and obligations evidenced by the Loan Documents, and (c) any action
in the enforcement of Lender’s rights upon the occurrence of an Event of
Default.

 

24.  Participation or Sale of the Loan. Debtor and Guarantor agree that Lender
may, at its option, sell interests in the Loan and its rights under this
Agreement to a financial institution or institutions and, in connection with
each such sale, Lender may disclose any financial and other information
available to Lender concerning Debtor and/or Guarantor to each prospective
purchaser subject to obtaining a confidentiality agreement with each prospective
purchaser prior to disclosing Debtor and/or Guarantor’s confidential
information.

 

LOAN AND SECURITY AGREEMENT – PAGE 30

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

25.  Conflicts. Except as otherwise expressly provided in the Note, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.

 

26.  Counterparts. The Loan Documents may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

 

27.  Survival. All representations and warranties made in the Loan Documents or
in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of the Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

 

28.  Construction. Debtor, Guarantor and Lender each acknowledge that they had
the opportunity to consult with legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel of its own choice and that this Agreement and the other
Loan Documents shall be construed as if jointly drafted by Debtor, Guarantor and
Lender.

 

29.  Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default if such action is taken or such condition
exists.

 

30.  WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
DEBTOR, GUARANTOR AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF ANY PARTY
IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

31.  Patriot Act Notice. Lender hereby notifies Debtor that pursuant to the
requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318
(the “Act”), it is required to obtain, verify and record information that
identifies Debtor, which information includes the name and address of Debtor and
other information that will allow Lender to identify Debtor in accordance with
the Act. In addition, Debtor agrees to (a) ensure that no Person who owns a
controlling interest in or otherwise controls Debtor or any Subsidiary of Debtor
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order, (b) not to use or permit the use of
proceeds of the Loan to violate any of the foreign asset control regulations of
the OFAC or any enabling statute or Executive Order relating thereto, and (c)
comply, or cause its Subsidiaries to comply, with the applicable laws.

 

32.  Notice of Right to Receive a Copy of Appraisal. If the Indebtedness is
secured by a Lien in real property, Debtor has a right to receive a copy of the
appraisal report used in connection with the Loan. If Debtor would like to
receive a copy, Debtor must contact Lender at the address set forth herein and
request a copy of the appraisal report. Lender must receive such a request from
Debtor no later than NINETY (90) days after the Effective Date.

 

LOAN AND SECURITY AGREEMENT – PAGE 31

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

33.  Regulation B—Notice of Joint Intent. If Debtor is more than one Person,
Federal Regulation B (Equal Credit Opportunity Act) requires Lender to obtain
evidence of each Debtor’s intention to apply for joint credit. Each Debtor’s
signature below shall evidence such intent. Each Debtor’s intent shall apply to
future related extensions of joint credit and joint guaranty.

 

34.  Notice of Balloon Payment. At maturity (whether by acceleration or
otherwise), Debtor must repay the entire principal balance of Loan and unpaid
interest then due. Lender is under no obligation to refinance the outstanding
principal balance of Loan (if any) at that time. Debtor will, therefore, be
required to make payment out of other assets Debtor may own; or Debtor will have
to find a lender willing to lend Debtor the money at prevailing market rates,
which may be higher than the interest rate on the outstanding principal balance
of the Loan. If Guarantor has guaranteed payment of the Loan, Guarantor may be
required to perform pursuant to the provisions of the Guaranty.

 

35.  Additional Interest Provision. It is expressly stipulated and agreed to be
the intent of Debtor and Lender at all times to comply strictly with the
applicable law governing the maximum rate or amount of interest payable on the
indebtedness evidenced by any Note, any Loan Document, and the Related
Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under applicable law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (a) contracted for,
charged, taken, reserved or received pursuant to any Note, any of the other Loan
Documents or any other communication or writing by or between Debtor and Lender
related to the transaction or transactions that are the subject matter of the
Loan Documents, (b) contracted for, charged, taken, reserved or received by
reason of Lender’s exercise of the option to accelerate the maturity of any Note
and/or any and all indebtedness paid or payable by Debtor to Lender pursuant to
any Loan Document other than any Note (such other indebtedness being referred to
in this Section as the “Related Indebtedness”), or (c) Debtor will have paid or
Lender will have received by reason of any voluntary prepayment by Debtor of any
Note and/or the Related Indebtedness, then it is Debtor’s and Lender’s express
intent that all amounts charged in excess of the Maximum Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Maximum Rate
theretofore collected by Lender shall be credited on the principal balance of
any Note and/or the Related Indebtedness (or, if any Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Debtor),
and the provisions of any Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if any
Note or Related Indebtedness has been paid in full before the end of the stated
term thereof, then Debtor and Lender agree that Lender shall, with reasonable
promptness after Lender discovers or is advised by Debtor that interest was
received in an amount in excess of the Maximum Rate, either refund such excess
interest to Debtor and/or credit such excess interest against such Note and/or
any Related Indebtedness then owing by Debtor to Lender. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

 

36.  Notice of Final Agreement. It is the intention of Debtor, Guarantor and
Lender that the following NOTICE OF FINAL AGREEMENT be incorporated by reference
into each of the Loan Documents (as the same may be amended, modified or
restated from time to time). Debtor, Guarantor and Lender warrant and represent
that the entire agreement made and existing by or among Debtor, Guarantor and
Lender with respect to the Loan is and shall be contained within the Loan
Documents, and that no agreements or promises exist or shall exist by or among,
Debtor, Guarantor and Lender that are not reflected in the Loan Documents. By
execution and delivery of this Agreement, Debtor and Guarantor acknowledge that
Debtor and Guarantor have received a copy of this NOTICE OF FINAL AGREEMENT.

 



 

 

NOTICE OF FINAL AGREEMENT

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



 

LOAN AND SECURITY AGREEMENT – PAGE 32

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 



AGREED as of the Effective Date.

  

LENDER:   ADDRESS:         THERMO COMMUNICATIONS FUNDING LLC   639 Loyola Avenue
      Suite 2565       New Orleans, LA 70113 By: /s/ Seth Block     Name: Seth
Block     Title: Executive Vice President             DEBTOR:   ADDRESS:        
SHIFT8 NETWORKS, INC.   1600 NE Loop 410, Suite 126       San Antonio, TX 78209
        By: /s/ Arthur L. Smith     Name: Arthur L. Smith     Title:
President/CEO             DEBTOR:   ADDRESS:         T3 COMMUNICATIONS, INC.  
2401 First Street, Suite 300       Fort Myers, FL 33901         By: /s/ Arthur
L. Smith     Name: Arthur L. Smith     Title: President/CEO            
GUARANTOR:   ADDRESS:         DIGERATI TECHNOLOGIES, INC.   1600 NE Loop 410,
Suite 126       San Antonio, TX 78209         By: /s/ Arthur L. Smith     Name:
Arthur L. Smith     Title: President/CEO             GUARANTOR:   ADDRESS:      
  T3 ACQUISITION, INC.   1600 NE Loop 410, Suite 126       San Antonio, TX 78209
By: /s/ Arthur L. Smith      Name: Arthur L. Smith     Title: President/CEO    
        GUARANTOR:   ADDRESS:         SHIFT8 TECHNOLOGIES, INC.   1600 NE Loop
410, Suite 126       San Antonio, TX 78209 By: /s/ Arthur L. Smith     Name:
Arthur L. Smith     Title: President/CEO    





 

LOAN AND SECURITY AGREEMENT – PAGE 33

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

SCHEDULE I
TO

LOAN AND SECURITY AGREEMENT

 

Location of Collateral

 

Intellectual Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT – PAGE 34

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

SCHEDULE II
TO

LOAN AND SECURITY AGREEMENT

 

Existing Liens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT – PAGE 35

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 



 

SCHEDULE III
TO

LOAN AND SECURITY AGREEMENT

 

Other Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



LOAN AND SECURITY AGREEMENT – PAGE 36

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

EXHIBIT A
TO

LOAN AND SECURITY AGREEMENT

 

ADVANCE REQUEST FORM

 

RE: LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, the “Agreement”) dated as of April 30, 2018 (the “Effective Date”), is
between (a) THERMO COMMUNICATIONS FUNDING, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”), (b) (b) SHIFT8
NETWORKS, INC., d/b/a Synergy Telecom, a Texas corporation, and T3
COMMUNICATIONS, INC., a Florida Corporation, (collectively “Debtors”), and (c)
each Person identified as a Guarantor on the signature page thereto.

  

DATE:   ________________________________     CREDIT FACILITY: 
 $________________________________     ADVANCES OUTSTANDING: 
 $________________________________  

 

THE LESSER OF:

 

  BORROWING BASE AVAILABILITY   $________________________________     UNDRAWN
AMOUNT OF CREDIT FACILITY   $________________________________    AMOUNT OF
REQUESTED ADVANCE   $________________________________  

 

THE UNDERSIGNED HEREBY CERTIFIES that (a) no Default or event which would
reasonably be expected to have a Material Adverse Effect shall have occurred and
be continuing, or would result from or after giving effect to such Advance; and
(b) all of the representations and warranties contained in the Advance Documents
shall be true and correct in material respects on and as of the date of such
Advance with the same force and effect as if such representations and warranties
had been made on and as of such date.

 

DEBTOR:   ADDRESS:         SHIFT8 NETWORKS, INC.   1600 NE Loop 410, Suite 126  
    San Antonio, TX 78209 By:     Name: Arthur L. Smith     Title: President/CEO
            DEBTOR:   ADDRESS:       T3 COMMUNICATIONS, INC.   2401 First
Street, Suite 300        Fort Myers, FL 33901 By:     Name: Arthur L. Smith    
Title: President/CEO    







 

LOAN AND SECURITY AGREEMENT – PAGE 37

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 

 

EXHIBIT B
TO

LOAN AND SECURITY AGREEMENT

 

BORROWING BASE CERTIFICATE

 

DATE: ________________

 

RE: LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, the “Agreement”) dated as of April 30, 2018 (the “Effective Date”), is
between (a) THERMO COMMUNICATIONS FUNDING, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”), (b) SHIFT8
NETWORKS, INC., d/b/a Synergy Telecom, a Texas corporation, and T3
COMMUNICATIONS, INC., a Florida Corporation, (collectively “Debtors”),and (c)
each Person identified as a Guarantor on the signature page thereto. This
Borrowing Base Certificate is delivered under the Agreement. Capitalized terms
used in this Borrowing Base Certificate shall, unless otherwise indicated, have
the meanings set forth in the Agreement.

 

1.  Certification. Responsible Officer hereby certifies to Lender as of the date
hereof that (a) such Responsible Officer is the ______________ of Debtor, and
that, as such, such Responsible Officer is authorized to execute and deliver
this Certificate to Lender on behalf of Debtor, (b) no Default has occurred and
is continuing, (c) a review of the activities of Debtor during period subject to
this Borrowing Base Certificate has been made under the supervision of
Responsible Officer with a view to determining the amount of the current
Borrowing Base, (d) the accounts and inventory included in the Borrowing Base
below meet all conditions to qualify for inclusion therein as set forth in the
Agreement, and all representations and warranties set forth in the Agreement
with respect thereto are true and correct in all material respects, and (e) the
information set forth below hereto is true and correct as of the last day of the
Subject Date.

 

2.  Borrowing Base. Debtor represents to Lender that the following information
regarding the Borrowing Base is true and correct as of______________ (the
“Subject Date”):

 

INSERT BORROWING BASE

 

3.  Binding Nature. The Loan Documents are acknowledged, ratified, confirmed,
and agreed by Debtor to be valid, subsisting, and binding obligations. Debtor
agrees that there is no right to set off or defense to payment of the
Indebtedness.

 

EXECUTED as of the date first written above.

 



DEBTOR:   ADDRESS:         SHIFT8 NETWORKS, INC.   1600 NE Loop 410, Suite 126  
    San Antonio, TX 78209 By:     Name: Arthur L. Smith     Title: President/CEO
            T3 COMMUNICATIONS, INC.   2401 First Street, Suite 300        Fort
Myers, FL 33901 By:     Name: Arthur L. Smith     Title: President/CEO    

 

LOAN AND SECURITY AGREEMENT – PAGE 38

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

EXHIBIT C
TO
LOAN AND SECURITY AGREEMENT

 

COMPLIANCE CERTIFICATE

 

DATE:                                       

 

RE: LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, the “Agreement”) dated as of April 30, 2018 (the “Effective Date”), is
between (a) THERMO COMMUNICATIONS FUNDING, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”), (b) SHIFT8
NETWORKS, INC., d/b/a Synergy Telecom, a Texas corporation, and T3
COMMUNICATIONS, INC., a Florida Corporation, (collectively “Debtors”),and (c)
each Person identified as a Guarantor on the signature page thereto

 

Check One   Section Reference   Subject Period     Section 9(a) –Quarterly
Financial Statements         Section 9(b) –Yearly Financial Statements    

 

This Compliance Certificate is delivered under the Agreement. Capitalized terms
used in this Compliance Certificate shall, unless otherwise indicated, have the
meanings set forth in the Agreement. Responsible Officer hereby certifies to
Lender as of the date hereof that: (a) such Responsible Officer is
the_____________________ of Debtor, and that, as such, Responsible Officer is
authorized to execute and deliver this Compliance Certificate to Lender on
behalf of Debtor; (b) such Responsible Officer has reviewed and is familiar with
the terms of the Agreement and has made, or has caused to be made under such
Responsible Officer’s supervision, a detailed review of the transactions and
condition (financial or otherwise) of Debtor during the Subject Period; (c)
during the Subject Period, Debtor performed and observed each covenant and
condition of the Loan Documents applicable to it and no Default currently exists
or has occurred which has not been cured or waived by Lender (except as may be
set forth on Exhibit I attached hereto); (d) the representations and warranties
of Debtor contained in the Agreement, and any representations and warranties of
Debtor that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date; (e) the financial statements of Debtor attached to this
Compliance Certificate were prepared in accordance with GAAP, and present, on a
consolidated basis, fairly and accurately the financial condition and results of
operations of Debtor and its Subsidiaries as of the end of and for the Subject
Period; and (f) the financial covenant analyses as set forth on Exhibit II and
information set forth below are true and accurate on and as of the date of this
Compliance Certificate.

 

DEBTOR:   ADDRESS:         SHIFT8 NETWORKS, INC.   1600 NE Loop 410, Suite 126  
    San Antonio, TX 78209 By: /s/ Arthur L. Smith     Name: Arthur L. Smith    
Title: President/CEO             T3 COMMUNICATIONS, INC.   2401 First Street,
Suite 300        Fort Myers, FL 33901 By: /s/ Arthur L. Smith     Name: Arthur
L. Smith     Title: President/CEO    

 

LOAN AND SECURITY AGREEMENT – PAGE 39

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

EXHIBIT I

 

DEFAULT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT – PAGE 40

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.

 

 

 

EXHIBIT II

 

FINANCIAL COVENANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT – PAGE 41

THERMO COMMUNICATIONS FUNDING, LLC – SHIFT8/T3.



 

 